Exhibit 10.1

 

--------------------------------------------------------------------------------

Published CUSIP Number:            

 

CREDIT AGREEMENT

 

dated as of June 30, 2004

 

among

 

PTEK HOLDINGS, INC.,

as Borrower,

 

CERTAIN SUBSIDIARIES AND AFFILIATES OF THE BORROWER,

as Guarantors,

 

THE LENDERS PARTY HERETO,

 

BANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent,

 

and

 

LASALLE BANK NATIONAL ASSOCIATION,

as Syndication Agent and Co-Lead Arranger

 

BANC OF AMERICA SECURITIES LLC,

as

Co-Lead Arranger and Sole Book Manager

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article and Section

 

         Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

   1

  1.01

  Defined Terms.    1

  1.02

  Interpretive Provisions.    25

  1.03

  Accounting Terms and Provisions.    26

  1.04

  Rounding.    26

  1.05

  Exchange Rates; Currency Equivalents.    27

  1.06

  Additional Alternative Currencies.    27

  1.07

  Change of Currency.    28

  1.08

  Times of Day.    28

  1.09

  Letter of Credit Amounts.    28

ARTICLE II COMMITMENTS AND CREDIT EXTENSIONS

   29

  2.01

  Commitments.    29

  2.02

  Borrowings, Conversions and Continuations.    30

  2.03

  Additional Provisions with respect to Letters of Credit.    31

  2.04

  Additional Provisions with respect to Swingline Loans.    37

  2.05

  Repayment of Loans.    39

  2.06

  Prepayments.    40

  2.07

  Termination or Reduction of Commitments.    41

  2.08

  Interest.    42

  2.09

  Fees.    42

  2.10

  Computation of Interest and Fees.    44

  2.11

  Payments Generally; Administrative Agent’s Clawback.    44

  2.12

  Sharing of Payments By Lenders.    45

  2.13

  Evidence of Debt.    46

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

   47

  3.01

  Taxes.    47

  3.02

  Illegality.    48

  3.03

  Inability to Determine Rates.    49

  3.04

  Increased Cost; Capital Adequacy.    49

  3.05

  Compensation for Losses.    51

  3.06

  Mitigation Obligations; Replacement of Lenders.    51

  3.07

  Survival Losses.    52

ARTICLE IV GUARANTY

   52

  4.01

  The Guaranty.    52

  4.02

  Obligations Unconditional.    52

  4.03

  Reinstatement.    53

  4.04

  Certain Waivers.    54

  4.05

  Remedies.    54

  4.06

  Rights of Contribution.    54

  4.07

  Guaranty of Payment; Continuing Guaranty.    55

ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

   55

  5.01

  Conditions to Initial Credit Extensions.    55

  5.02

  Conditions to All Credit Extensions.    57

 

i



--------------------------------------------------------------------------------

ARTICLE VI REPRESENTATIONS AND WARRANTIES

   58

  6.01

  Existence, Qualification and Power.    58

  6.02

  Authorization; No Contravention.    58

  6.03

  Governmental Authorization; Other Consents.    58

  6.04

  Binding Effect.    59

  6.05

  Financial Statements.    59

  6.06

  No Material Adverse Effect.    59

  6.07

 

Litigation.

   59

  6.08

 

No Default.

   59

  6.09

 

Ownership of Property; Liens.

   60

  6.10

 

Environmental Compliance.

   60

  6.11

 

Insurance.

   60

  6.12

 

Taxes.

   60

  6.13

 

ERISA Compliance.

   60

  6.14

 

Subsidiaries.

   61

  6.15

 

Margin Regulations; PUHCA; Investment Company Act.

   61

  6.16

 

Disclosure.

   61

  6.17

 

Compliance with Laws.

   62

  6.18

 

Solvency.

   62

  6.19

 

Subordinated Debt.

   62

  6.20

 

Intellectual Property; Licenses, Etc.

   62

  6.21

 

Security Agreement.

   62

  6.22

 

Pledge Agreement.

   63

ARTICLE VII AFFIRMATIVE COVENANTS

   63

  7.01

 

Financial Statements.

   63

  7.02

 

Certificates; Other Information.

   64

  7.03

 

Notification.

   66

  7.04

 

Payment of Obligations.

   66

  7.05

 

Preservation of Existence, Etc.

   66

  7.06

 

Maintenance of Properties.

   67

  7.07

 

Maintenance of Insurance.

   67

  7.08

 

Compliance with Laws; ERISA Compliance.

   67

  7.09

 

Books and Records.

   68

  7.10

 

Inspection Rights.

   68

  7.11

 

Use of Proceeds.

   68

  7.12

 

Joinder of Subsidiaries as Guarantors.

   68

  7.13

 

Guaranties and Support Obligations in Respect of other Funded Debt.

   68

  7.14

 

Pledge of Capital Stock.

   69

  7.15

 

Pledge of Other Property.

   69

  7.16

 

Post-Closing Deliveries.

   69

ARTICLE VIII NEGATIVE COVENANTS

   70

  8.01

 

Liens.

   70

  8.02

 

Investments.

   71

  8.03

 

Indebtedness.

   72

  8.04

 

Mergers and Dissolutions.

   72

  8.05

 

Dispositions.

   73

  8.06

 

Restricted Payments.

   73

  8.07

 

Change in Nature of Business.

   74

  8.08

 

Change in Fiscal Year.

   74

  8.09

 

Transactions with Affiliates.

   74

 

ii



--------------------------------------------------------------------------------

  8.10

 

Prepayment of other Funded Debt.

   74

  8.11

 

No Further Negative Pledges.

   75

  8.12

 

Financial Covenants.

   75

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

   76

  9.01

 

Events of Default.

   76

  9.02

 

Remedies Upon Event of Default.

   77

  9.03

 

Application of Funds.

   78

ARTICLE X ADMINISTRATIVE AGENT AND COLLATERAL AGENT

   79

10.01

 

Appointment and Authorization of Administrative Agent and Collateral Agent.

   79

10.02

 

Rights as a Lender.

   80

10.03

 

Exculpatory Provisions.

   80

10.04

 

Reliance by Administrative Agent.

   81

10.05

 

Delegation of Duties.

   81

10.06

 

Resignation of the Administrative Agent.

   81

10.07

 

Non-Reliance on Administrative Agent and Other Lenders.

   82

10.08

 

No Other Duties.

   82

10.09

 

Indemnification of Administrative Agent.

   83

10.10

 

Administrative Agent May File Proofs of Claim.

   83

10.11

 

Collateral and Guaranty Matters.

   84

ARTICLE XI MISCELLANEOUS

   84

11.01

 

Amendments, Etc.

   84

11.02

 

Notices; Effectiveness; Electronic Communication.

   86

11.03

 

No Waiver; Cumulative Remedies.

   87

11.04

 

Expenses; Indemnity; Damage Waiver.

   87

11.05

 

Payments Set Aside.

   89

11.06

 

Successors and Assigns.

   89

11.07

 

Treatment of Certain Information; Confidentiality.

   92

11.08

 

Right of Setoff.

   93

11.09

 

Interest Rate Limitation.

   93

11.10

 

Counterparts; Integration; Effectiveness.

   93

11.11

 

Survival of Representations and Warranties.

   93

11.12

 

Severability.

   94

11.13

 

Replacement of Lenders.

   94

11.14

 

Governing Law; Jurisdiction; Etc.

   94

11.15

 

Waiver of Jury Trial.

   95

11.16

 

USA PATRIOT Act Notice.

   96

11.17

 

Judgment Currency.

   96

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.01-1

 

Mandatory Cost Rate

Schedule 1.01-2

 

Restructuring Charges

Schedule 2.01

 

Lenders and Commitments

Schedule 2.03

 

Existing Letters of Credit

Schedule 6.05

 

Contingent Liabilities

Schedule 6.14

 

Subsidiaries

Schedule 6.20

 

Certain Intellectual Property

Schedule 8.01

 

Existing Liens

Schedule 8.02(b)

 

Existing Investments

Schedule 8.02(k)

 

Designated Officers

Schedule 8.03

 

Existing Indebtedness

Schedule 8.05

 

Permitted Dispositions

Schedule 11.02

 

Notice Addresses

 

EXHIBITS

 

Exhibit 2.02

 

Form of Loan Notice

Exhibit 2.13-1

 

Form of Revolving Note

Exhibit 2.13-2

 

Form of Swingline Note

Exhibit 7.02(a)

 

Form of Compliance Certificate

Exhibit 7.12

 

Form of Joinder Agreement

Exhibit 11.06

 

Form of Assignment and Assumption

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (the “Credit Agreement”) is entered into as of June 30,
2004, among PTEK HOLDINGS, INC., a Georgia corporation (the “Borrower”), the
Guarantors identified herein, the Lenders party hereto, and BANK OF AMERICA,
N.A., as Administrative Agent.

 

WHEREAS, the Borrower and the Guarantors have requested that the Lenders provide
revolving credit facilities for the purposes set forth herein; and

 

WHEREAS, the Lenders have agreed to make the requested facilities available on
the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.

 

As used in this Credit Agreement, the following terms have the meanings provided
below:

 

“Acquisition” means the purchase or acquisition by any Person of (a) more than
50% of the Capital Stock with ordinary voting power of another Person or (b) all
or any substantial portion of the property (other than Capital Stock) of another
Person, whether or not involving a merger or consolidation with such Person.

 

“Additional Stock Loans” has the meaning provided in Section 8.02(k).

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent for the Lenders under any of the Credit Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.

 

“Administrative Questionnaire” means an administrative questionnaire for the
Lenders in a form supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent-Related Persons” means the Administrative Agent and the Collateral Agent,
in each case, together with its Affiliates (including, in the case of Bank of
America in its capacity as the Administrative Agent, BAS), and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Aggregate Revolving Commitments.

 

“Aggregate Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
the amount of such Lender’s respective Revolving Commitment and the denominator
of which is the Aggregate Commitments.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders.

 

“Aggregate Revolving Committed Amount” has the meaning provided in Section
2.01(a).

 

“Alternative Currency” means each of Australian Dollars, Euro, British Pounds
Sterling, Yen and each other currency (other than Dollars) that is approved in
accordance with Section 1.07.

 

“Alternative Currency Sublimit” has the meaning provided in Section 2.01(a).

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Applicable Percentage” means the following percentages per annum, based on the
Consolidated Leverage Ratio determined as of the last day of the immediately
preceding fiscal quarter:

 

          Revolving Loans and Letters of Credit


--------------------------------------------------------------------------------

   

Pricing
Level

--------------------------------------------------------------------------------

  

Consolidate

Leverage Ratio

--------------------------------------------------------------------------------

  

Eurocurrency Rate

Loans and Letters of

Credit

--------------------------------------------------------------------------------

  Base Rate
Loans


--------------------------------------------------------------------------------

  Commitment
Fee


--------------------------------------------------------------------------------

1    Less than 1.0 to 1.0    1.500%   0.000%   0.300% 2    Less than 1.5 to 1.0
but greater than or equal to 1.0 to 1.0    1.750%   0.250%   0.300% 3    Greater
than or equal to 1.5 to 1.0    2.000%   0.500%   0.425%

 

Any increase or decrease in the Applicable Percentage resulting from a change in
the Consolidated Leverage Ratio shall become effective not later than the date
five Business Days immediately following the date a Compliance Certificate is
required to be delivered pursuant to Section 7.02(a); provided, however, that if
a Compliance Certificate is not delivered when due in accordance therewith, then
Pricing Level 3 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered until the date
not later than five Business Days immediately following delivery thereof.
Determinations by the Administrative Agent of the appropriate Pricing Level
shall be conclusive absent manifest error.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

2



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06 and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.06 or any other form approved by the
Administrative Agent.

 

“Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, (c) in the case of Securitization Transactions, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by the
Administrative Agent in its reasonable judgment and (d) in the case of Sale and
Leaseback Transactions, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease.

 

“Australian Dollars” or “AUD $”means the lawful currency of Australia.

 

“Bank of America” means Bank of America, N.A., together with its successors.

 

“BAS” means Banc of America Securities LLC, together with its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate”. The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

“Borrower” has the meaning provided in the recitals hereto, together with its
successors and permitted assigns.

 

“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type, in the same currency and, in the case of Eurocurrency Rate Loans, having
the same Interest Period, or (b) a borrowing of Swingline Loans, as appropriate.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Credit Agreement in
respect of any such Eurocurrency Rate Loan, means any such day on which dealings
in deposits in Dollars are conducted by and between banks in the London
interbank Eurocurrency market;

 

3



--------------------------------------------------------------------------------

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Credit Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

 

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

 

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Credit Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the Collateral
Agent and the L/C Issuer.

 

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) Dollar-denominated time deposits and certificates of deposit
of (i) any Lender, (ii) any domestic commercial bank of recognized standing
having capital and surplus in excess of $500 million or (iii) any bank whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof (each an
“Approved Bank”), in each case with maturities of not more than 270 days from
the date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-1 (or
the equivalent thereof) or better by S&P or P-1 (or the equivalent thereof) or
better by Moody’s and maturing within six months of the date of acquisition, (d)
repurchase agreements entered into by any Person with a bank or trust company
(including any of the Lenders) or recognized securities dealer having capital
and surplus in excess of $500 million for direct obligations issued by or fully
guaranteed by the United States in which such Person shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations and (e) Investments (classified in accordance with
GAAP as current assets) in money market investment programs registered under the
Investment Company Act of 1940, as amended, that are administered by reputable
financial institutions having capital of at least $500 million and the
portfolios of which are limited to Investments of the character described in the
foregoing subclauses hereof.

 

4



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of such
Person on a fully diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

 

(b) during any period of twelve consecutive months, a majority of the members of
the board of directors or other equivalent governing body of such Person cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

 

“Closing Date” means the date hereof.

 

“Collateral” means the collateral identified in, and at any time covered by, the
Collateral Documents.

 

“Collateral Agent” means Bank of America in its capacity as collateral agent for
the Lenders under any of the Collateral Documents, or any successor collateral
agent.

 

“Collateral Documents” means the Security Agreement, the Pledge Agreement and
any other documents executed and delivered in connection with the attachment and
perfection of security interests granted to secure the Obligations.

 

5



--------------------------------------------------------------------------------

“Commitments” means the Revolving Commitment, the L/C Commitment and the
Swingline Commitment.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02(b).

 

“Confidential Information” has the meaning provided in Section 11.07.

 

“Consolidated Capital Expenditures” means, for any period for the Consolidated
Group, without duplication, all expenditures (whether paid in cash or other
consideration) during such period that, in accordance with GAAP, are or should
be included in additions to property, plant and equipment or similar items
reflected in the consolidated statement of cash flows for such period; provided,
that Consolidated Capital Expenditures shall not include, for purposes hereof,
(a) expenditures in connection with any Acquisition permitted hereunder or (b)
expenditures of proceeds of insurance settlements, condemnation awards and other
settlements in respect of lost, destroyed, damaged or condemned assets,
equipment or other property to the extent such expenditures are made to replace
or repair such lost, destroyed, damaged or condemned assets, equipment or
property.

 

“Consolidated EBITDA” means, for any period for the Consolidated Group, the sum
of (a) Consolidated Net Income, plus (b) to the extent deducted in determining
net income, (i) Consolidated Interest Expense (including, for purposes hereof,
the Make-Whole Amount), (ii) taxes, (iii) depreciation and amortization, (iv)
non-cash charges for non-cash equity compensation unless and until payment
thereof is made in cash (with an adjustment being made to reduce Consolidated
EBITDA in the case of any such cash payments), (v) non-cash charges for
impairment of assets under Financial Accounting Standards 142 and 144, (vi)
deferred financing costs relating to the Existing Credit Agreement and (vii)
restructuring expenses set forth on Schedule 1.01-2 hereof or as otherwise
approved by the Administrative Agent and the Required Lenders, in each case on a
consolidated basis determined in accordance with GAAP. For purposes herein,
Consolidated EBITDA shall be calculated on a Pro Forma Basis.

 

“Consolidated EBITDAR” means, for any period for the Consolidated Group, the sum
of (a) Consolidated EBITDA, plus (b) rent and lease expense, in each case
determined on a consolidated basis in accordance with GAAP. Except as otherwise
expressly provided, the applicable period shall be the four consecutive fiscal
quarters ending as of the date of determination.

 

“Consolidated Fixed Charge Coverage Ratio” means, as of the last day of each
fiscal quarter for the period of four consecutive fiscal quarters ending on such
day, the ratio of (a) on such day, Consolidated EBITDAR minus Consolidated
Capital Expenditures minus cash taxes to (b) Consolidated Fixed Charges.

 

“Consolidated Fixed Charges” means, for any period for the Consolidated Group,
the sum of (a) the cash portion of Consolidated Interest Expense, plus (b) rent
and lease expense, plus (c) scheduled principal payments made on Consolidated
Funded Debt, in each case on a consolidated basis determined in accordance with
GAAP, but excluding, in any event the principal payments of up to $15 million on
the Convertible Notes – 2004 contemplated with a portion of the initial
Borrowing hereunder. Except as otherwise expressly provided, the applicable
period shall be the four consecutive fiscal quarters ending as of the date of
determination.

 

“Consolidated Funded Debt” means Funded Debt of the Consolidated Group
determined on a consolidated basis in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Consolidated Group” means the Borrower and its consolidated subsidiaries, as
determined in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period for the Consolidated
Group, all interest expense on a consolidated basis determined in accordance
with GAAP, but including, in any event, the interest component under Capital
Leases and the implied interest component under Securitization Transactions and
excluding, for purposes hereof, the Make-Whole Amount. Except as expressly
provided otherwise, the applicable period shall be the four consecutive fiscal
quarters ending as of the date of determination.

 

“Consolidated Leverage Ratio” means, as of the last day of each fiscal quarter,
the ratio of (a) Consolidated Funded Debt on such day to (b) Consolidated EBITDA
for the period of four consecutive fiscal quarters ending as of such day.

 

“Consolidated Net Income” means, for any period for the Consolidated Group, net
income (or loss) determined on a consolidated basis in accordance with GAAP, but
excluding for purposes of determining the Consolidated Leverage Ratio and the
Consolidated Fixed Charge Coverage Ratio, any extraordinary gains or losses and
related tax effects thereon. Except as otherwise expressly provided, the
applicable period shall be the four consecutive fiscal quarters ending as of the
date of determination.

 

“Consolidated Net Worth” means, as of any date, consolidated shareholders’
equity or net worth of the Consolidated Group as determined in accordance with
GAAP.

 

“Consolidated Tangible Assets” means, for the Consolidated Group at any date of
determination thereof, (i) Consolidated Total Assets on that date, minus (ii)
all assets as are properly classified as intangible assets in accordance with
GAAP, including customer lists, goodwill, copyrights, trade names, trademarks,
patents, unamortized deferred charges, unamortized debt discount, capitalized
research and development costs and intercompany transactions that eliminate
under GAAP.

 

“Consolidated Total Assets” means, for the Consolidated Group as of any date,
the assets and properties of such Person and its Subsidiaries as of such date
determined on a consolidated basis in accordance with GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

 

“Convertible Notes” means, collectively, the Convertible Notes – 2004 and
Convertible Notes – 2008.

 

“Convertible Notes – 2004” means the Borrower’s convertible subordinated notes,
due July 1, 2004, by the Borrower in an original principal amount of $172.5
million issued pursuant to the Indenture – 2004.

 

7



--------------------------------------------------------------------------------

“Convertible Notes – 2008” means the Borrower’s 5% convertible subordinated
notes, due August 15, 2008, issued by the Borrower in an original principal
amount of $85 million pursuant to the Indenture – 2008.

 

“Credit Agreement” has the meaning provided in the recitals hereto, as the same
may be amended and modified from time to time.

 

“Credit Documents” means this Credit Agreement, the Notes, the Collateral
Documents, the Fee Letter, the Issuer Documents and the Joinder Agreements.

 

“Credit Extension” means each of the following: (a) a Borrowing, (b) the
conversion or continuation of a Borrowing, and (c) an L/C Credit Extension.

 

“Credit Parties” means, collectively, the Borrower and the Guarantors.

 

“Debt Transactions” means, with respect to any member of the Consolidated Group,
any sale, issuance, placement, assumption or guaranty of Funded Debt, whether or
not evidenced by a promissory note or other written evidence of Indebtedness,
except for Funded Debt permitted to be incurred pursuant to clauses (a) through
(h) of Section 8.03.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event, act or condition that constitutes and Event of
Default or that, with notice, the passage of time, or both, would constitute an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than (i) Eurocurrency Rate Loans and (ii) Letter of Credit Fees, the Base
Rate plus the Applicable Percentage, if any, applicable to such Loans plus 2%
per annum; (b) with respect to Eurocurrency Rate Loans, the Eurocurrency Rate
plus the Applicable Percentage, if any, and Mandatory Cost, if any, applicable
to such Loans plus 2% per annum; and (c) with respect to Letter of Credit Fees,
a rate equal to the Applicable Percentage plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swingline
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder and has not cured such failure prior to
the date of determination, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute, and has not cured such failure prior to the date of
determination, or (c) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding.

 

“Designated Officers” means the officers identified on Schedule 8.02(k).

 

“Disposition” or “Dispose” means the sale, transfer or other disposition
(including any Sale and Leaseback Transaction) of any Property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated

 

8



--------------------------------------------------------------------------------

therewith, but excluding, for purposes hereof, (a) Dispositions of obsolete or
worn out property, whether now owned or hereafter acquired, in the ordinary
course of business; (b) Dispositions of inventory in the ordinary course of
business; (c) Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property in accordance with
the terms hereof; and (d) Dispositions of assets by any Subsidiary to a Credit
Party or another Subsidiary; provided that if the transferor in such transaction
is a Domestic Credit Party, then the transferee must be the Borrower or a
Domestic Credit Party.

 

“Dollar” or “$” means the lawful currency of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

“Domestic Credit Party” means any Credit Party that is organized under the laws
of any State of the United States or the District of Columbia.

 

“Domestic Guarantor” means a Guarantor that is organized under the laws of any
State of the United States or the District of Columbia.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any State of the United States or the District of Columbia.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, the L/C Issuer and the Swingline Lender and
(ii) unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries; and provided
further, however, that an Eligible Assignee shall include only a Lender, an
Affiliate of a Lender or another Person, which, through its Lending Offices, is
capable of lending the applicable Alternative Currencies to the Borrower without
the imposition of any Taxes or additional Taxes, as the case may be.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

9



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Transaction” means, with respect to any member of the Consolidated
Group, any issuance or sale of shares of its Capital Stock, other than an
issuance (a) to a member of the Consolidated Group, (b) in connection with a
conversion of debt securities to equity, (c) in connection with the exercise by
a present or former employee, officer, director, consultant or advisor under a
stock incentive plan, stock option plan or other equity-based compensation plan
or arrangement, or grants of equity under such equity-based compensation plan or
arrangement to an employee, officer, director, consultant or advisor or (d) in
connection with any Acquisition permitted hereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition that would reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

 

“Euro” and “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan:

 

(a) the applicable Screen Rate for such Interest Period; or

 

(b) if the applicable Screen Rate shall not be available, the rate per annum
determined by the Administrative Agent as the rate of interest at which deposits
in the relevant currency for delivery on the first day of such Interest Period
in Same Day Funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
4:00 p.m. (London time) two Business Days prior to the first day of such
Interest Period.

 

10



--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency. All Loans denominated in an Alternative Currency must
be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning provided in Section 9.01.

 

“Excluded Property” means (a) unless reasonably requested by the Administrative
Agent or the Required Lenders, with respect to any such personal Property owned
by a Domestic Credit Party, on thirty days prior written notice, any personal
Property (including motor vehicles) in respect of which perfection of a Lien is
not either (i) governed by the UCC or (ii) effected by appropriate evidence of
the Lien being filed in either the United States Copyright Office or the United
States Patent and Trademark Office, (b) unless reasonably requested by the
Administrative Agent or the Required Lenders on forty-five (45) days prior
written notice, with respect to any such real Property owned by a Domestic
Credit Party, any interests in real property, including leasehold interests
(with respect to Domestic Credit Parties, other than landlord consents in
respect of material personal property held thereon), (c) any Property that,
subject to the terms of Section 8.11, is subject to a Lien permitted under
Section 8.01(j) pursuant to documents that prohibit such Credit Party from
granting any other Liens in such Property and (d) any permit, lease, license,
contract or instrument now or hereafter in effect of a Credit Party if the grant
of a security interest in such permit, lease, license, contract or instrument in
a manner contemplated by this Credit Agreement, under the terms thereof or under
applicable Law, is prohibited and would result in the termination thereof or
give the other parties thereto the right to terminate, accelerate or otherwise
materially and adversely alter such Credit Party’s rights, titles and interests
thereunder (including upon the giving of notice or the lapse of time or both).

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 11.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).

 

“Existing Credit Agreement” means that certain credit agreement, dated as of
November 24, 2003 among PTEK Holdings, Inc., American Teleconferencing Services,
Ltd. and Xpedite Systems, Inc., as borrowers, various financial institutions
party thereto, LaSalle Bank National Association, as agent, and Bank of America,
N.A., as documentation agent, as amended prior to the Closing Date.

 

“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and identified on Schedule 2.03.

 

11



--------------------------------------------------------------------------------

“Extraordinary Receipts” means the receipt by any member of the Consolidated
Group of any tax refunds, indemnity payments or pension reversions (excluding
cash receipts in the ordinary course of business).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to the multiple of 1/100th of 1%) charged to Bank
of America on such day on such transactions as determined by the Administrative
Agent.

 

“Fee Letter” means the letter agreement, dated May 10, 2004, among the Borrower,
the Administrative Agent and BAS.

 

“First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by a Domestic Credit Party.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

 

(a) all obligations for borrowed money, whether current or long-term (including
the Obligations hereunder), and all obligations evidenced by bonds, debentures,
notes, loan agreements or other similar instruments;

 

(b) all purchase money indebtedness (including indebtedness and obligations in
respect of conditional sales and title retention arrangements, except for
customary conditional sales and title retention arrangements with suppliers that
are entered into in the ordinary course of business) and all indebtedness and
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable incurred in the ordinary course of business
and payable on customary trade terms);

 

(c) all direct obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

 

12



--------------------------------------------------------------------------------

(d) the Attributable Principal Amount of capital leases and Synthetic Leases;

 

(e) the Attributable Principal Amount of Securitization Transactions;

 

(f) all preferred stock and comparable equity interests providing for mandatory
redemption, sinking fund or other like payments;

 

(g) Support Obligations in respect of Funded Debt of another Person; and

 

(h) Funded Debt of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

 

For purposes hereof, the amount of Funded Debt shall be determined (i) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (ii) based on the maximum amount available to be
drawn in the case of letter of credit obligations and the other obligations
under clause (c), and (iii) based on the amount of Funded Debt that is the
subject of the Support Obligations in the case of Support Obligations under
clause (g).

 

“GAAP” means generally accepted accounting principles in effect in the United
States as set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board, the
Public Company Accounting Oversight Board and the SEC from time to time applied
on a consistent basis, subject to the provisions of Section 1.03.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guaranteed Obligations” has the meaning provided in Section 4.01(a).

 

“Guarantors” means, collectively, each Person identified on the signature pages
hereto as a “Guarantor” and each other Person that becomes a Guarantor pursuant
to the terms hereof, in each case together with their successors and permitted
assigns.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Honor Date” has the meaning provided in Section 2.03(c)(i).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a) all Funded Debt;

 

13



--------------------------------------------------------------------------------

(b) all contingent obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments (including bank
guaranties, surety bonds, comfort letters, keep-well agreements and capital
maintenance agreements) to the extent such instruments or agreements support
financial, rather than performance, obligations;

 

(c) net obligations under any Swap Contract;

 

(d) Support Obligations in respect of Indebtedness of another Person; and

 

(e) Indebtedness of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

 

For purposes hereof, the amount of Indebtedness shall be determined (i) based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c) and (ii) based on the outstanding principal amount of the
Indebtedness that is the subject of the Support Obligations in the case of
Support Obligations under clause (d).

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning provided in Section 11.04(b).

 

“Indenture – 2004” means that certain indenture, dated as of June 15, 1997,
between the Borrower, formerly known as Premiere Technologies, Inc., a Georgia
corporation, and IBJ Schroder Bank & Trust Company, as trustee for the benefit
of the holders of the Convertible Notes – 2004, and all amendments and
modifications thereof prior to the date hereof or permitted hereunder.

 

“Indenture – 2008” means that certain indenture, dated as of August 12, 2003,
between the Borrower and SunTrust Bank, as trustee for the benefit of the
holders of the Convertible Notes – 2008, and all amendments and modifications
thereof prior to the date hereof or permitted hereunder.

 

“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swingline
Loans), the last Business Day of each March, June, September and December, the
Revolving Termination Date and, in the case of any Swingline Loan, any other
dates as may be mutually agreed upon by the Borrower and the Swingline Lender,
and (b) as to any Eurocurrency Rate Loan, the last Business Day of each Interest
Period for such Loan, the date of repayment of principal of such Loan, the
Revolving Termination Date and in addition, where the applicable Interest Period
exceeds three months, the date every three months after the beginning of such
Interest Period. If an Interest Payment Date falls on a date that is not a
Business Day, such Interest Payment Date shall be deemed to be the immediately
succeeding Business Day.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in its Loan Notice;
provided that:

 

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the immediately succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;

 

14



--------------------------------------------------------------------------------

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(c) no Interest Period with respect to any Revolving Loan shall extend beyond
the Revolving Termination Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor undertakes any Support
Obligation with respect to Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“Involuntary Disposition” means the receipt by any member of the Consolidated
Group of any cash insurance proceeds or condemnation awards payable by reason of
theft, loss, physical destruction or damage, taking or similar event with
respect to any of its Property.

 

“IP Rights” has the meaning provided in Section 6.20.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

 

“Issuer Documents” means, with respect to any Letter of Credit, the L/C
Application and any other document, agreement or instrument (including such
Letter of Credit) entered into by the Borrower (or any Subsidiary) and the L/C
Issuer (or in favor of the L/C Issuer), relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.12 executed and delivered in accordance with the provisions of Section
7.12.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing. All L/C Advances shall be denominated in
Dollars.

 

15



--------------------------------------------------------------------------------

“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

 

“L/C Borrowing” means any extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed or refinanced as a Borrowing of
Revolving Loans. All L/C Borrowings shall be denominated in Dollars.

 

“L/C Commitment” means, with respect to the L/C Issuer, the commitment of the
L/C Issuer to issue and to honor payment obligations under Letters of Credit,
and, with respect to each Lender, the commitment of such Lender to purchase
participation interests in L/C Obligations up to such Lender’s Revolving
Commitment Percentage thereof.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Expiration Date” means the day that is seven days prior to the Revolving
Termination Date then in effect (or, if such day is not a Business Day, the
immediately preceding Business Day).

 

“L/C Issuer” means (a) as to Existing Letters of Credit, those Lenders
identified as an issuer on Schedule 2.03, and (b) as to Letters of Credit issued
hereunder, Bank of America in its capacity as issuer of Letters of Credit
hereunder, in each case together with its successors in such capacity.

 

“L/C Obligations” means, at any time, the sum of (a) the maximum amount
available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all Unreimbursed Amounts, including L/C Borrowings. For all
purposes of this Credit Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

 

“L/C Sublimit” has the meaning provided in Section 2.01(b).

 

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the Swingline Lender), together with
their respective successors and assigns.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means each Existing Letter of Credit and each standby letter
of credit issued hereunder. Letters of Credit may be issued in Dollars or in an
Alternative Currency.

 

“Letter of Credit Fee” has the meaning provided in Section 2.09(b)(i).

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property and any financing lease having substantially the same economic effect
as any of the foregoing).

 

16



--------------------------------------------------------------------------------

“Loan” means any Revolving Loan or Swingline Loan and the Base Rate Loans and
Eurocurrency Rate Loans comprising such Loans.

 

“Loan Notice” means a notice of (a) a Borrowing of Loans (including Swingline
Loans), (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loans, which, if in writing, shall be
substantially in the form of Exhibit 2.02.

 

“Loan Obligations” means the Revolving Obligations.

 

“Make-Whole Amount” means the sum of the aggregate amount of the Interest
Make-Whole Payment (as such term is defined in the Indenture – 2008) due under
the terms of the Convertible Notes – 2008 and paid in cash in connection with
the conversion of the Convertible Notes – 2008 to common stock of the Borrower.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01-1.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Consolidated Group taken as a whole; (b) a material impairment of the ability of
any Credit Party to perform its obligations under any Credit Document to which
it is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or the enforceability against any Credit Party of any Credit
Document to which it is a party.

 

“Material Foreign Subsidiary” means (i) any First-Tier Foreign Subsidiary that,
individually, owns and holds (including through its direct and indirect
Subsidiaries) two percent (2%) or more of the Consolidated Tangible Assets and
(ii) when there are First-Tier Foreign Subsidiaries whose Capital Stock is not
pledged pursuant to Section 7.14 and which, as a group (including through their
direct and indirect Subsidiaries) have twelve percent (12%) or more of the
Consolidated Tangible Assets, then the Capital Stock of one or more of such
First-Tier Foreign Subsidiaries (of the Borrower’s choice) must be pledged
pursuant to Section 7.14, such that after giving effect to such pledge, the
foregoing threshold amount is not met or exceeded.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by any member of the Consolidated Group in connection with
any Disposition, Debt Transaction, Equity Transaction or Securitization
Transaction, net of (a) direct costs (including legal, accounting and investment
banking fees, sales commissions and underwriting discounts) and all title and
recording expenses), (b) all federal, state, provincial, foreign and local taxes
required to be accrued as a liability as a consequence of such Disposition, (c)
all payments made by such Person or the Consolidated Group on any Funded Debt
that (i) is secured by the assets subject to such Disposition in accordance with
the terms of any Lien upon or with respect to such assets or must, by the terms
of such Lien or by applicable law, be repaid out of the proceeds from such
Disposition and (d) a reasonable reserve for the after-tax costs of any
indemnification payments (fixed or contingent) attributable to the seller’s
indemnities to the purchaser

 

17



--------------------------------------------------------------------------------

undertaken by any of the Consolidated Group in connection with such Disposition.
Upon release from reserve or escrow or payment of any amounts referred to in (d)
that are released or paid to the Consolidated Group or any reduction in the
amount of taxes required to be accrued pursuant to (b) resulting in a payment to
the Consolidated Group, such amounts shall then be deemed to be “Net Cash
Proceeds”. For purposes hereof, “Net Cash Proceeds” includes any cash or Cash
Equivalents received upon the disposition of any non-cash consideration received
by any member of the Consolidated Group in any Disposition, Debt Transaction,
Equity Transaction or Securitization Transaction.

 

“Notes” means the Revolving Notes.

 

“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, (b) all
obligations under any Swap Contract between any Credit Party and any Lender or
Affiliate of a Lender to the extent permitted hereunder and (c) all obligations
under any Treasury Management Agreement between any Credit Party and any Lender
or Affiliate of a Lender.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Credit Document.

 

“Outstanding Amount” means (i) with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Loans
occurring on such date; (ii) with respect to Swingline Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Swingline Loans occurring on
such date; and (iii) with respect to any L/C Obligations on any date, the Dollar
Equivalent amount of the aggregate outstanding amount of such L/C Obligations on
such date after giving effect to any L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swingline Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the

 

18



--------------------------------------------------------------------------------

rate of interest per annum at which overnight deposits in the applicable
Alternative Currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of Bank of America in the applicable offshore interbank
market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Acquisition” means any Acquisition that satisfies the following
conditions:

 

(a) the business or division acquired is for use, or the Person acquired is
engaged, in businesses reasonably related or complementary to the extent
reasonably comparable to the lines of business engaged in by the Borrower and
its Subsidiaries on the Closing Date;

 

(b) the aggregate cost of such Acquisition in cash, assumed debt and the value
of equity, but net of unrestricted cash on the balance sheet of the Person being
acquired, shall not exceed an amount equal to (i) if the Consolidated Leverage
Ratio, on a Pro Forma Basis, is equal to or greater than 1.0 to 1.0, 100% of
Consolidated EBITDA, determined as of the most recent fiscal quarter end for the
most recently ended twelve month period; provided that the portion of such
aggregate cost to be paid with cash or assumption of debt shall not exceed an
amount equal to 50% of Consolidated EBITDA, determined as of the most recent
fiscal quarter end for the most recently ended twelve month period or (ii) if
the Consolidated Leverage Ratio, on a Pro Forma Basis, is less than 1.0 to 1.0,
150% of Consolidated EBITDA, determined as of the most recent fiscal quarter end
for the most recently ended twelve month period; provided that the portion of
such aggregate cost to be paid with cash or assumption of debt shall not exceed
an amount equal to 100% of Consolidated EBITDA, determined as of the most recent
fiscal quarter end for the most recently ended twelve month period;

 

(c) in the case of an Acquisition of the Capital Stock, the board of directors
(or other comparable governing body) of such other Person shall have approved
the Acquisition; and

 

(d) (A) no Default or Event of Default shall exist and be continuing immediately
before or immediately after giving effect thereto, (B) the Consolidated Group
shall be in compliance with the financial covenants hereunder after giving
effect thereto on a Pro Forma Basis, and (C) a Responsible Officer of the
Borrower shall provide a compliance certificate, in form and substance
satisfactory to the Administrative Agent, affirming compliance with each of the
items set forth in clauses (a) through (d) hereof, (i) at least two (2) Business
Days prior to the consummation of such Acquisition if proceeds of Loans
hereunder are utilized to consummate such Acquisition or (ii) not later than ten
(10) Business Days after the consummation of such Acquisition if no proceeds of
Loans hereunder are utilized to consummate such Acquisition.

 

19



--------------------------------------------------------------------------------

“Permitted Liens” means Liens permitted pursuant to Section 8.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Internal Revenue Code or Title IV of
ERISA, any ERISA Affiliate.

 

“Pledge Agreement” means the pledge agreement dated as of the Closing Date given
by the Credit Parties, as pledgors, to the Collateral Agent to secure the
Obligations, and any other pledge agreements that may be given by any Person
pursuant to the terms hereof (including those relating to the pledge of Capital
Stock of Material Foreign Subsidiaries), in each case as the same may be amended
and modified from time to time.

 

“Pro Forma Basis” means, with respect to any transaction, for purposes of
determining the applicable pricing level under the definition of “Applicable
Percentage” and determining compliance with the Consolidated Leverage Ratio in
Section 8.12(c), that such transaction shall be deemed to have occurred as of
the first day of the period of four consecutive fiscal quarters ending as of the
end of the most recent fiscal quarter for which annual or quarterly financial
statements shall have been delivered in accordance with the provisions hereof.
Further, for purposes of making calculations on a “Pro Forma Basis” hereunder,
(a) in the case of any Disposition, income statement items (whether positive or
negative) attributable to the property, entities or business units that are the
subject of such Disposition shall be excluded to the extent relating to any
period prior to the date thereof and (b) in the case of any Acquisition, merger
or consolidation, income statement items (whether positive or negative)
attributable to the property, entities or business units that are the subject
thereof shall be included to the extent relating to any period prior to the date
thereof and are supported by audited financial information (subject to such
adjustments made available to the Administrative Agent and Required Lenders, if
any) and other information reasonably acceptable to the Administrative Agent.

 

“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

“Register” has the meaning provided in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing of Loans
(including Swingline Loans) or the conversion or continuation of Loans, a Loan
Notice and (b) with respect to an L/C Credit Extension, a L/C Application.

 

“Required Lenders” means, as of any date of determination, Lenders having at
least 66 2/3% of the Aggregate Commitments or, if the Commitments shall have
expired or been terminated, Lenders holding in the aggregate at least 66 2/3% of
the Loan Obligations (including, in each case, the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swingline Loans); provided that the commitments of, and the portion of the Loan
Obligations held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

20



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or secretary of a Credit
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Credit Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Credit
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Credit Party.

 

“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of any
member of the Consolidated Group, (ii) any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Capital Stock or of any option, warrant or other right to acquire
any such Capital Stock or (iii) any prepayment, redemption, defeasance,
repurchase or other payment of principal prior to the stated maturity on any
Subordinated Debt.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require; and (b) with respect to any Letter of Credit,
each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount) or extending the expiry date thereof,
(iii) each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (iv) in the case of the Existing Letters
of Credit, the Closing Date, and (v) such additional dates as the Administrative
Agent or the L/C Issuer shall determine or the Required Lenders shall require.

 

“Revolving Commitment” means the commitment of each Lender to make Revolving
Loans (and to share in Revolving Obligations) hereunder.

 

“Revolving Commitment Period” means the period from and including the Closing
Date to the earlier of (a)(i) in the case of Revolving Loans and Swingline
Loans, the Revolving Termination Date or (ii) in the case of the Letters of
Credit, the L/C Expiration Date, or (b) in each case, the date on which the
Revolving Commitments shall have been terminated as provided herein.

 

“Revolving Commitment Period” means the period from and including the Closing
Date to the earlier of (a)(i) in the case of Revolving Loans and Swingline
Loans, the Revolving Termination Date or (ii) in the case of the Letters of
Credit, the L/C Expiration Date, or (b) in each case, the date on which the
Revolving Commitments shall have been terminated as provided herein.

 

“Revolving Committed Amount” means, for each Lender, the amount of such Lender’s
Revolving Commitment. The initial Revolving Committed Amounts are set out in
Schedule 2.01.

 

“Revolving Loan” has the meaning provided in Section 2.01(a).

 

“Revolving Notes” means (a) the promissory notes, if any, given to evidence the
Revolving Loans, as amended, restated, modified, supplemented, extended, renewed
or replaced and (b) the Swingline Note. A form of Revolving Note is attached as
Exhibit 2.13-1.

 

21



--------------------------------------------------------------------------------

“Revolving Obligations” means the Revolving Loans, the L/C Obligations and the
Swingline Loans.

 

“Revolving Termination Date” means June 30, 2007.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person (other than
a Credit Party) whereby the Borrower or such Subsidiary shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold or transferred.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“Screen Rate” means, for any Interest Period:

 

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in the relevant currency (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period; or

 

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall cease to be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period, determined as of approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by any member of the
Consolidated Group pursuant to which such member of the Consolidated Group may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “Securitization Receivables”) to a special purpose
subsidiary or affiliate (a “Securitization Subsidiary”) or any other Person.

 

“Security Agreement” means the security agreement dated as of the Closing Date
given by the Credit Parties, as grantors, to the Collateral Agent to secure the
Obligations, and any other security agreements that may be given by any Person
pursuant to the terms hereof, in each case as the same may be amended and
modified from time to time.

 

22



--------------------------------------------------------------------------------

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“British Pounds Sterling” and “£” mean the lawful currency of the United
Kingdom.

 

“Subordinated Debt” means (i) the Indebtedness evidenced by the Convertible
Notes and (ii) any Indebtedness of a member of the Consolidated Group that by
its terms is expressly subordinated in right of payment to the prior payment of
the Loan Obligations on terms and conditions, and evidenced by documentation,
satisfactory to the Administrative Agent and the Required Lenders.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise provided, “Subsidiary” shall refer to a
Subsidiary of the Borrower.

 

“Support Obligations” means, as to any Person, any (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Support Obligations
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Support Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.

 

23



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).

 

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to Section
2.01(c).

 

“Swingline Commitment” means, with respect to the Swingline Lender, the
commitment of the Swingline Lender to make Swingline Loans, and with respect to
each Lender, the commitment of such Lender to purchase participation interests
in Swingline Loans.

 

“Swingline Lender” means Bank of America in its capacity as such, together with
any successor in such capacity.

 

“Swingline Loan” has the meaning provided in Section 2.01(c).

 

“Swingline Note” means the promissory note given to evidence the Swingline
Loans, as amended, restated, modified, supplemented, extended, renewed or
replaced. A form of Swingline Note is attached as Exhibit 2.13-2.

 

“Swingline Sublimit” has the meaning provided in Section 2.01(c).

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

 

24



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Total Plan Liability” means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.

 

“Type” means, with respect to any Revolving Loan, its character as a Base Rate
Loan or a Eurocurrency Rate Loan.

 

“UCC” means the Uniform Commercial Code in effect in any applicable jurisdiction
from time to time.

 

“Unfunded Pension Liability” means the amount (if any) by which the present
value of all vested and unvested accrued benefits under all Pension Plans
exceeds the fair market value of all assets allocable to those benefits, all
determined as of the then most recent valuation date for each Pension Plan,
using PBGC actuarial assumptions for single employer plan terminations.

 

“United States” or “U.S.” means the United States of America.

 

“Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).

 

“Wholly Owned” means, with respect to any direct or indirect Subsidiary of any
Person, that 100% of the Capital Stock with ordinary voting power issued by such
Subsidiary (other than directors’ qualifying shares and investments by foreign
nationals mandated by applicable Law) is beneficially owned, directly or
indirectly, by such Person.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

1.02 Interpretive Provisions.

 

With reference to this Credit Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:

 

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person

 

25



--------------------------------------------------------------------------------

shall be construed to include such Person’s successors and assigns, (iii) the
words “herein”, “hereof” and “hereunder,” and words of similar import when used
in any Credit Document, shall be construed to refer to such Credit Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Credit Document to “Articles”, “Sections”, “Exhibits” and “Schedules” shall be
construed to refer to articles and sections of, and exhibits and schedules to,
the Credit Document in which such references appear, (v) any reference to any
law shall include all statutory and regulatory provisions consolidating,
amending replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

 

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Credit Document.

 

1.03 Accounting Terms and Provisions.

 

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Credit Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis (except for such changes approved by the Borrower’s independent
public accountants), as in effect from time to time, applied in a manner
consistent with that used in preparing the audited financial statements
referenced in Section 5.01(d), except as otherwise specifically prescribed
herein.

 

(b) Notwithstanding any provision herein to the contrary, determinations of (i)
the applicable pricing level under the definition of “Applicable Percentage” and
(ii) compliance with the financial covenants shall be made on a Pro Forma Basis.

 

(c) The Borrower will provide a written summary of material changes in GAAP or
in the consistent application thereof with each annual and quarterly Compliance
Certificate delivered in accordance with Section 7.02(b) that affect computation
of the financial covenants and other calculations hereunder. If at any time any
change in GAAP or in the consistent application thereof would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either the Borrower or the Required Lenders shall object in
writing to determining compliance based on such change, then such computations
shall continue to be made on a basis consistent with the most recent financial
statements delivered pursuant to Section 7.01(a) or (b) as to which no such
objection has been made.

 

1.04 Rounding.

 

Any financial ratios required to be maintained by the Borrower pursuant to this
Credit Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

 

26



--------------------------------------------------------------------------------

1.05 Exchange Rates; Currency Equivalents.

 

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Credit Documents shall be such Dollar Equivalent amount as so determined
by the Administrative Agent or the L/C Issuer, as applicable.

 

(b) Wherever in this Credit Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.

 

1.06 Additional Alternative Currencies.

 

(a) The Borrower may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.

 

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof; and in the case of any such request pertaining to Letters of
Credit, the Administrative Agent shall promptly notify the L/C Issuer thereof.
Each Lender (in the case of any such request pertaining to Eurocurrency Rate
Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans or the issuance of Letters
of Credit, as the case may be, in such requested currency.

 

(c) Any failure by a Lender or the L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or the L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurocurrency Rate Loans in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency

 

27



--------------------------------------------------------------------------------

hereunder for purposes of any Borrowings of Eurocurrency Rate Loans; and if the
Administrative Agent and the L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.05, the Administrative Agent shall
promptly so notify the Borrower. Any specified currency of an Existing Letter of
Credit that is neither Dollars nor one of the Alternative Currencies
specifically listed in the definition of “Alternative Currency” shall be deemed
an Alternative Currency with respect to such Existing Letter of Credit only.

 

1.07 Change of Currency.

 

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Credit Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

(b) Each provision of this Credit Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c) Each provision of this Credit Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

 

1.08 Times of Day.

 

Unless otherwise provided, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.09 Letter of Credit Amounts.

 

Unless otherwise provided, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the Dollar Equivalent of the maximum
face amount of such Letter of Credit after giving effect to all increases
thereof contemplated by such Letter of Credit or the Issuer Documents related
thereto, whether or not such maximum face amount is in effect at such time.

 

28



--------------------------------------------------------------------------------

ARTICLE II

 

COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Commitments.

 

Subject to the terms and conditions set forth herein:

 

(a) Revolving Loans. During the Revolving Commitment Period, each Lender
severally agrees to make revolving credit loans (the “Revolving Loans”) to the
Borrower in Dollars or in one or more Alternative Currencies, from time to time,
on any Business Day; provided that after giving effect to any such Revolving
Loan, (i) with regard to the Lenders collectively, the Outstanding Amount of
Revolving Obligations shall not exceed ONE HUNDRED TWENTY MILLION DOLLARS
($120,000,000) (as such amount may be decreased in accordance with the
provisions hereof, the “Aggregate Revolving Committed Amount”), (ii) with regard
to each Lender individually, such Lender’s Revolving Commitment Percentage of
Revolving Obligations shall not exceed its respective Revolving Committed Amount
and (iii) the aggregate Outstanding Amount of all Loans denominated in
Alternative Currencies shall not exceed TWENTY-FIVE MILLION DOLLARS
($25,000,000) (the “Alternative Currency Sublimit”). Revolving Loans may consist
of Base Rate Loans, Eurocurrency Rate Loans, or a combination thereof, as the
Borrower may request, and may be repaid and reborrowed in accordance with the
provisions hereof.

 

(b) Letters of Credit. During the Revolving Commitment Period, (i) the L/C
Issuer, in reliance upon the commitments of the Lenders set forth herein, agrees
(A) to issue Letters of Credit denominated in Dollars or in one or more
Alternative Currencies for the account of the Borrower or any member of the
Consolidated Group on any Business Day, (B) to amend or extend Letters of Credit
previously issued hereunder, and (C) to honor drawings under Letters of Credit;
and (ii) the Lenders severally agree to purchase from the L/C Issuer a
participation interest in the Existing Letters of Credit and Letters of Credit
issued hereunder in an amount equal to such Lender’s Revolving Commitment
Percentage thereof; provided that (A) the Outstanding Amount of L/C Obligations
shall not exceed FIFTEEN MILLION DOLLARS ($15,000,000) (as such amount may be
decreased in accordance with the provisions hereof, the “L/C Sublimit”), (B)
with regard to the Lenders collectively, the Outstanding Amount of Revolving
Obligations shall not exceed the Aggregate Revolving Committed Amount, and (C)
with regard to each Lender individually, such Lender’s Revolving Commitment
Percentage of Revolving Obligations shall not exceed its respective Revolving
Committed Amount. Subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may obtain Letters of Credit to replace Letters of Credit that have
expired or that have been drawn upon and reimbursed. Existing Letters of Credit
shall be deemed to have been issued hereunder and shall be subject to and
governed by the terms and conditions hereof.

 

(c) Swingline Loans. During the Revolving Commitment Period, the Swingline
Lender agrees, in reliance upon the commitments of the other Lenders set forth
herein, to make revolving credit loans (the “Swingline Loans”) to the Borrower
on any Business Day; provided that (i) the Outstanding Amount of Swingline Loans
shall not exceed TWO MILLION DOLLARS ($2,000,000) (as such amount may be
decreased in accordance with the provisions hereof, the “Swingline Sublimit”)
and (ii) with respect to the Lenders collectively, the Outstanding Amount of
Revolving Obligations shall not exceed the Aggregate Revolving Committed Amount.
Swingline Loans shall be comprised solely of Base Rate Loans, and may be repaid
and reborrowed in accordance with the provisions hereof. Immediately upon the
making of a Swingline Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
participation interest in such Swingline Loan in an amount equal to the product
of such Lender’s Revolving Commitment Percentage thereof.

 

29



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations.

 

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) with respect to Eurocurrency Rate Loans denominated in Dollars or
any conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate
Loans, three Business Days prior to the requested date thereof, (ii) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, (iii) with respect to Base
Rate Loans, on the requested date of, any Borrowing, conversion or continuation;
provided, however, that if the Borrower wishes to request Eurocurrency Rate
Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period”, the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
(1) four Business Days prior to the requested date of such Borrowing, conversion
or continuation of Eurocurrency Rate Loans denominated in Dollars or (2) five
Business Days (or six Business Days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them.
Not later than 11:00 a.m., (i) three Business Days before the requested date of
such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (ii) four Business Days (or five Business days in the
case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Except as provided in Sections
2.03(c) and 2.04(a), each Borrowing, conversion or continuation shall be in a
principal amount of (i) with respect to Eurocurrency Rate Loans, $1 million or a
whole multiple of $500,000 in excess thereof or (ii) with respect to Base Rate
Loans, $500,000 or a whole multiple of $100,000 in excess thereof. Each Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower’s
request is with respect to Revolving Loans or Swingline Loans, (ii) whether such
request is for a Borrowing, conversion, or continuation, (iii) the requested
date of such Borrowing, conversion or continuation (which shall be a Business
Day), (iv) the principal amount of Loans to be borrowed, converted or continued,
(v) the Type of Loans to be borrowed, converted or continued, and (vi) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurocurrency
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurocurrency Rate Loans in any Loan Notice, but fails to specify
an Interest Period, the Interest Period will be deemed to be one month.

 

(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its pro rata share of the applicable Loans,
and if no timely notice of a conversion or continuation is provided by the
Borrower, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case

 

30



--------------------------------------------------------------------------------

of a Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 5.02 (and, if such Borrowing is the initial Credit Extension, Section
5.01), the Administrative Agent shall make all funds so received available to
the Borrower in like funds as received by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of Bank of America with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided, however, that if on the date of
such Borrowing there are L/C Borrowings outstanding, then the proceeds of such
Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowings, and second, to the Borrower as provided above.

 

(c) Except as otherwise provided herein, without the consent of the Required
Lenders, (i) a Eurocurrency Rate Loan may be continued or converted only on the
last day of an Interest Period for such Eurocurrency Rate Loan and (ii) any
conversion into, or continuation as, a Eurocurrency Rate Loan may be made only
if the conditions to Credit Extensions in Section 5.02 have been satisfied.
During the existence of a Default or Event of Default, (1) no Loan may be
requested as, converted to or continued as a Eurocurrency Rate Loan (whether in
Dollars or any Alternative Currency) and (2) at the request of the Required
Lenders, any outstanding Eurocurrency Rate Loan shall be converted to a Base
Rate Loan on the last day of the Interest Period with respect thereto.

 

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
Bank of America’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

(e) After giving effect to all Borrowings, conversions and continuations of
Revolving Loans, there shall not be more than ten (10) Interest Periods in
effect with respect to Revolving Loans.

 

2.03 Additional Provisions with respect to Letters of Credit.

 

(a) Obligation to Issue or Amend.

 

(i) The L/C Issuer shall not issue any Letter of Credit if:

 

(A) the expiry date of such requested Letter of Credit would occur more than
twelve months after the date of issuance, unless the Required Lenders have
approved such expiry date; or

 

(B) the expiry date of such requested Letter of Credit would occur after the L/C
Expiration Date, unless all the Lenders have approved such expiry date; or

 

(ii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

 

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive

 

31



--------------------------------------------------------------------------------

(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the L/C Issuer shall prohibit, or request that the L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the L/C Issuer any unreimbursed loss, cost or expense
that was not applicable on the Closing Date and that the L/C Issuer in good
faith deems material to it;

 

(B) the issuance of such Letter of Credit would violate any Law or one or more
policies of the L/C Issuer;

 

(C) except as otherwise agreed by the L/C Issuer and the Administrative Agent,
such Letter of Credit is in an initial face amount less than $500,000;

 

(D) except as otherwise agreed by the Administrative Agent, such Letter of
Credit is to be denominated in a currency other than Dollars or an Alternative
Currency;

 

(E) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

 

(F) such Letter of Credit contains provisions for automatic reinstatement of the
stated amount after any drawing thereunder; or

 

(G) a default of any Lender’s obligations to fund under Section 2.03(c) existing
or any Lender is at such time a Defaulting Lender, unless the L/C Issuer has
entered into satisfactory arrangements with the Borrower or such Lender to
eliminate the L/C Issuer’s risk with respect to such Lender.

 

(iii) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(iv) The L/C Issuer shall not be under any obligation to amend any Letter of
Credit if:

 

(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof; or

 

(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

 

(b) Procedures for Issuance and Amendment.

 

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer. Such Letter of
Credit Application must be received by the L/C Issuer and the Administrative
Agent (A) not later than 11:00 a.m. at least two Business Days prior to the
proposed issuance date or date of amendment, as the case may be and (B) not
later than 11:00 a.m. at least ten Business Days prior to the proposed issuance
date or date of amendment, as the

 

32



--------------------------------------------------------------------------------

case may be, of any Letter of Credit denominated in an Alternative Currency (or,
in each case, such later date and time as the L/C Issuer and the Administrative
Agent may agree in a particular instance in their sole discretion). In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as the L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the L/C Issuer may reasonably require. Additionally, the Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may require.

 

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from the Administrative Agent, any Lender or any Credit Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article V shall not then be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower (or Subsidiary) or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to such Lender’s Revolving Commitment
Percentage thereof.

 

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

 

(c) Drawings and Reimbursements; Funding of Participations.

 

(i) Upon any drawing under any Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m.

 

33



--------------------------------------------------------------------------------

on the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in Dollars, or the Applicable Time on the date of any payment by the
L/C Issuer under a Letter of Credit to be reimbursed in an Alternative Currency
(each such date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer
through the Administrative Agent in Dollars in an amount equal to the amount of
such drawing and in the applicable currency. If the Borrower fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(expressed in Dollars in the amount of the Dollar Equivalent thereof in the case
of a Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Lender’s Revolving Commitment Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, the
amount of the unutilized portion of the Aggregate Revolving Committed Amount or
the conditions set forth in Section 5.02. Any notice given by the L/C Issuer or
the Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Revolving Commitment Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
2.03(c)(iii), each Lender that so makes funds available shall be deemed to have
made a Revolving Loan that is a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars, or if requested by the L/C Issuer, the equivalent amount thereof in an
Alternative Currency as determined by the Administrative Agent at such time on
the basis of the Spot Rate (determined as of such funding date) for the purchase
of such Alternative Currency with Dollars.

 

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans for any reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv) Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Revolving Commitment
Percentage of such amount shall be solely for the account of the L/C Issuer.

 

(v) Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or Event of Default,
(C) non-compliance

 

34



--------------------------------------------------------------------------------

with the conditions set forth in Section 5.02, or (D) any other occurrence,
event or condition, whether or not similar to any of the foregoing. No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

(vi) If any Lender fails to make available to the Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the L/C Issuer shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the Overnight Rate from time to time in effect. A certificate
of the L/C Issuer submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.

 

(d) Repayment of Participations.

 

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Revolving Commitment Percentage thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in Dollars and in the same funds as those received
by the Administrative Agent.

 

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Revolving
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Overnight Rate from
time to time in effect. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Credit Agreement.

 

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

 

(i) any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement or any other Credit Document;

 

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Credit Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

35



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

 

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to the Borrower and, in the event of any
claim of noncompliance with the Borrower’s instructions or other irregularity,
the Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f) Role of the L/C Issuer in such Capacity. Each Lender and the Borrower agrees
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to the Borrower’s use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as the
Borrower may have against the beneficiary or transferee at law or under any
other agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer, shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower that the Borrower proves were caused
by the L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s
willful failure to pay under any Letter of Credit

 

36



--------------------------------------------------------------------------------

after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason.

 

(g) Cash Collateral. (i) (A) If the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (B) if, as of the L/C Expiration Date, any L/C Obligation for
any reason remains outstanding, the Borrower shall, in each case, immediately
Cash Collateralize the then-Outstanding Amount of its L/C Obligations; (ii) if
the Administrative Agent notifies the Borrower at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds 105% of the Letter of Credit
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall Cash Collateralize the L/C Obligations in an amount
equal to the amount by which the Outstanding Amount of all L/C Obligations
exceeds the L/C Sublimit; and (iii) the Administrative Agent may, at any time
and from time to time after the initial deposit of Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of exchange rate fluctuations.

 

The Borrower hereby grants to the Collateral Agent, for the benefit of the L/C
Issuer and the Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.

 

(h) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each standby Letter of Credit.

 

(i) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, any Subsidiary of the Borrower, the Borrower shall be
obligated to reimburse the L/C Issuer for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of the Borrower’s Subsidiaries inures to the benefit of
the Borrower, and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.

 

(j) Letter of Credit Fees. The Borrower shall pay Letter of Credit fees as set
forth in Section 2.09.

 

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

2.04 Additional Provisions with respect to Swingline Loans.

 

(a) Borrowing Procedures. Each Swingline Borrowing shall be made in Dollars upon
the Borrower’s irrevocable notice to the Swingline Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 3:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swingline

 

37



--------------------------------------------------------------------------------

Lender and the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swingline Lender of any telephonic Loan Notice, the Swingline
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Loan Notice and, if not,
the Swingline Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swingline Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 3:00 p.m. on the date of the proposed
Swingline Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in this Article II, or
(B) that one or more of the applicable conditions specified in Article V is not
then satisfied, then, subject to the terms and conditions hereof, the Swingline
Lender will, not later than 4:30 p.m. on the borrowing date specified in such
Loan Notice, make the amount of its Swingline Loan available to the Borrower.

 

(b) Refinancing.

 

(i) The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Lender make a Revolving
Loan that is a Base Rate Loan in an amount equal to such Lender’s Revolving
Commitment Percentage of Swingline Loans then outstanding. Such request shall be
made in writing (which written request shall be deemed to be a Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, the unutilized portion of the Aggregate Commitments
or the conditions set forth in Section 5.02. The Swingline Lender shall furnish
the Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Lender shall make an amount equal
to its Revolving Commitment Percentage of the amount specified in such Loan
Notice available to the Administrative Agent in Same Day Funds for the account
of the Swingline Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Revolving Loan that is a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swingline Lender.

 

(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Revolving Loans submitted by the Swingline Lender as set forth herein shall
be deemed to be a request by the Swingline Lender that each of the Lenders fund
its risk participation in the relevant Swingline Loan and each Lender’s payment
to the Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swingline Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the Overnight Rate from time to
time in effect. A certificate of the Swingline Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

38



--------------------------------------------------------------------------------

(iv) Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swingline Loans pursuant to this Section 2.04(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or Event of Default, (C) non-compliance with the conditions set forth in Section
5.02, or (D) any other occurrence, event or condition, whether or not similar to
any of the foregoing. No such purchase or funding of risk participations shall
relieve or otherwise impair the obligation of the Borrower to repay Swingline
Loans, together with interest as provided herein.

 

(c) Repayment of Participations.

 

(i) At any time after any Lender has purchased and funded a risk participation
in a Swingline Loan, if the Swingline Lender receives any payment on account of
such Swingline Loan, the Swingline Lender will distribute to such Lender its
Revolving Commitment Percentage of such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
the Swingline Lender.

 

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Lender shall pay to the Swingline Lender its Revolving
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Overnight Rate. The Administrative
Agent will make such demand upon the request of the Swingline Lender. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Credit Agreement.

 

(d) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Lender funds its Revolving Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Revolving Commitment Percentage of
any Swingline Loan, interest in respect thereof shall be solely for the account
of the Swingline Lender.

 

(e) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Loans directly to the
Swingline Lender.

 

2.05 Repayment of Loans.

 

(a) Revolving Loans. The Outstanding Amount of the Revolving Loans are due and
payable in full on the Revolving Termination Date.

 

(b) Swingline Loans. The Outstanding Amount of the Swingline Loans are due and
payable in full on the earlier to occur of (i) the date of demand by the
Swingline Lender and (ii) the Revolving Termination Date.

 

39



--------------------------------------------------------------------------------

2.06 Prepayments.

 

(a) Voluntary Prepayments. The Loans may be repaid in whole or in part without
premium or penalty (except, in the case of Loans other than Base Rate Loans,
amounts payable pursuant to Section 3.05); provided that:

 

(i) in the case of Loans other than Swingline Loans, (A) notice thereof must be
received by 11:00 a.m. by the Administrative Agent on any Business Day on or
prior to the date of prepayment, in the case of Eurocurrency Rate Loans
denominated in Dollars, subject to any breakage costs and other costs due
pursuant to Section 3.05, (B) four Business Days (or five in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment, in the case of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (C) on the date of prepayment (which shall be a Business Day),
in the case of Base Rate Loans, and in each case, any such prepayment shall be a
minimum principal amount of $1 million and integral multiples of $500,000 in
excess thereof, in the case of Eurocurrency Rate Loans and $500,000 and integral
multiples of $100,000 in excess thereof, in the case of Base Rate Loans, or, in
each case, the entire remaining principal amount thereof, if less; and

 

(ii) in the case of Swingline Loans, (A) notice thereof must be received by the
Swingline Lender by 1:00 p.m. on the date of prepayment (with a copy to the
Administrative Agent), and (B) any such prepayment shall be in the same minimum
principal amounts as for advances thereof (or any lesser amount that may be
acceptable to the Swingline Lender).

 

Each such notice of voluntary prepayment hereunder shall be irrevocable and
shall specify the date and amount of prepayment and the Loans and Type(s) of
Loans that are being prepaid and, if Eurocurrency Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will give prompt
notice to the applicable Lenders of any prepayment on the Loans and the Lender’s
interest therein. Prepayments of Eurocurrency Rate Loans hereunder shall be
accompanied by accrued interest on the amount prepaid and breakage or other
amounts due, if any, under Section 3.05.

 

(b) Mandatory Prepayments.

 

(i) Revolving Commitments. If at any time (A) the Outstanding Amount of
Revolving Obligations shall exceed the Aggregate Revolving Committed Amount, (B)
the Outstanding Amount of L/C Obligations shall exceed the L/C Sublimit, (C) the
Outstanding Amount of Swingline Loans shall exceed the Swingline Sublimit,
immediate prepayment will be made on or in respect of the Revolving Obligations
in an amount equal to such excess; provided, however, that, except with respect
to clause (B), L/C Obligations will not be Cash Collateralized hereunder until
the Revolving Loans and Swingline Loans have been paid in full.

 

(ii) Dispositions and Involuntary Dispositions. Unless otherwise agreed by the
Required Lenders, prepayment will be made on the Loan Obligations on the
Business Day following receipt of Net Cash Proceeds required to be prepaid
pursuant to the provisions hereof in an amount equal to 100% of the Net Cash
Proceeds received from any Disposition or Involuntary Disposition by any member
of the Consolidated Group, to the extent (A) such proceeds are not reinvested in
the same or similar properties or assets within twelve months of the date of
such Disposition or Involuntary Disposition and (B) the aggregate amount of such
proceeds that are not reinvested in accordance with clause (A) hereof exceeds
$500,000 in any fiscal year.

 

40



--------------------------------------------------------------------------------

(iii) Extraordinary Receipts. Unless otherwise agreed by the Required Lenders,
prepayment will be made on Loan Obligations in an amount equal to 100% of Net
Cash Proceeds from any Extraordinary Receipts on the Business Day following
receipt thereof.

 

(iv) Debt Transactions. Unless otherwise agreed by the Required Lenders,
prepayment will be made on the Loan Obligations in an amount equal to 100% of
the Net Cash Proceeds from any Debt Transactions occurring after the Closing
Date on the Business Day following receipt thereof.

 

(v) Equity Transactions. Unless otherwise agreed by the Required Lenders,
prepayment will be made on the Loan Obligations in an amount equal to 50% of the
Net Cash Proceeds from any Equity Transactions on the Business Day following
receipt thereof.

 

(c) Application. Within each Loan, prepayments will be applied first to Base
Rate Loans, then to Eurocurrency Rate Loans in direct order of Interest Period
maturities. In addition:

 

(i) Voluntary Prepayments. Voluntary prepayments shall be applied as specified
by the Borrower. Voluntary prepayments on the Loan Obligations will be paid by
the Administrative Agent to the Lenders ratably in accordance with their
respective interests therein.

 

(ii) Mandatory Prepayments. Mandatory prepayments on the Loan Obligations will
be paid by the Administrative Agent to the Lenders ratably in accordance with
their respective interests therein; provided that:

 

(A) Mandatory prepayments in respect of the Revolving Commitments under
subsection (b)(i) above shall be applied to the respective Revolving Obligations
as appropriate.

 

(B) Mandatory prepayments in respect of Dispositions and Involuntary
Dispositions under subsection (b)(ii) above, Extraordinary Receipts under
subsection (b)(iii), Debt Transactions under subsection (b)(iv), and Equity
Transactions under subsection (b)(v) shall be applied to the Revolving
Obligations (but without permanent reduction of commitments thereunder).

 

2.07 Termination or Reduction of Commitments.

 

The Commitments hereunder may be permanently reduced in whole or in part by
notice from the Borrower to the Administrative Agent; provided that (i) any such
notice thereof must be received by 11:00 a.m. at least five Business Days prior
to the date of reduction or termination and any such prepayment shall be in a
minimum principal amount of $5 million and integral multiples of $1 million in
excess thereof; (ii) the Commitments may not be reduced to an amount less than
the Loan Obligations then outstanding thereunder and (iii) if, after giving
effect to any reduction of the Aggregate Commitments, the Alternative Currency
Sublimit, the L/C Sublimit, the Designated Borrower Sublimit or the Swingline
Sublimit exceeds the amount of the Aggregate Commitments, such sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will give prompt notice to the Lenders of any such reduction in Commitments. The
amount of any such Aggregate Commitment reduction shall not be applied to the
Alternative Currency Sublimit or the Letter of Credit Sublimit unless otherwise
specified by the Borrower. Any reduction of Commitments shall be applied ratably
to the commitment of each Lender according to its commitment percentage thereof.
All commitment or other fees accrued with respect thereto through the effective
date of any termination of Commitments shall be paid on the effective date of
such termination.

 

41



--------------------------------------------------------------------------------

2.08 Interest.

 

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Percentage plus (in the case of a
Eurocurrency Rate Loan of any Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost; (ii) each
Loan that is a Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Percentage; and (iii) each Swingline Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Percentage.

 

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law.

 

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Credit Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Law.

 

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall at the request of the Required Lenders, pay interest
on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Law.

 

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09 Fees.

 

(a) Commitment Fee.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender in accordance with its Revolving Commitment Percentage thereof, a
commitment fee, in Dollars, equal to the Applicable Percentage of the actual
daily amount by which the Aggregate Revolving Committed Amount exceeds the sum
of (i) the Outstanding Amount of Revolving Loans plus (ii) the Outstanding
Amount of L/C Obligations; provided, however, that if at any time the principal
balance outstanding with respect to the Revolving Loan is equal to or less than
a third (1/3rd) of the Aggregate Revolving Committed Amount, the Applicable
Percentage otherwise applicable shall be increased (for each day for which the

 

42



--------------------------------------------------------------------------------

condition persists) by 0.075% for purposes of calculating the commitment fee
payable. The commitment fee for the Revolving Commitments shall accrue at all
times during the Revolving Commitment Period, including at any time during which
one or more of the conditions in Article V is not met, and shall be due and
payable quarterly in arrears on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the Revolving Termination Date. The
commitment fee for the Revolving Commitments shall be calculated quarterly in
arrears, and if there is any change in the Applicable Percentage during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Percentage separately for each period during such quarter that such
Applicable Percentage was in effect. For purposes hereof, Swingline Loans shall
not be counted toward or be considered as usage of the Aggregate Revolving
Committed Amount.

 

(b) Letter of Credit Fees.

 

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Revolving Commitment
Percentage, in Dollars, a Letter of Credit fee for each Letter of Credit equal
to the Applicable Percentage multiplied by the Dollar Equivalent of the actual
daily maximum amount available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit) (the
“Letter of Credit Fees”). The Letter of Credit Fees shall be computed on a
quarterly basis in arrears, and shall be due and payable on the first Business
Day after the end of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
L/C Expiration Date and thereafter on demand. If there is any change in the
Applicable Percentage during any quarter, the daily maximum amount of each
Letter of Credit shall be computed and multiplied by the Applicable Percentage
separately for each period during such quarter that such Applicable Percentage
was in effect. Notwithstanding anything to the contrary contained herein, upon
the request of the Required Lenders, while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate.

 

(ii) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit at the rate and at
the times specified in the Fee Letter. In addition, the Borrower shall pay
directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(c) Other Fees.

 

(i) The Borrower shall pay to BAS and the Administrative Agent for their own
respective accounts, in Dollars, fees in the amounts and at the times specified
in the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

(ii) The Borrower shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

43



--------------------------------------------------------------------------------

2.10 Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s prime rate shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.11(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.11 Payments Generally; Administrative Agent’s Clawback.

 

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrower hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Credit Agreement be made in the United States.
If, for any reason, the Borrower is prohibited by any Law from making any
required payment hereunder in an Alternative Currency, the Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. The Administrative Agent will promptly distribute to each Lender
its pro rata share of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
(i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. Subject to the definition of “Interest Period”, if any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but

 

44



--------------------------------------------------------------------------------

excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d) Obligation of the Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swingline Loans
and to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.12 Sharing of Payments By Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in

 

45



--------------------------------------------------------------------------------

L/C Obligations or in Swingline Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swingline Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

 

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Credit Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than to the Borrower or any Subsidiary thereof (as to
which the provisions of this Section shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.

 

2.13 Evidence of Debt.

 

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. The Borrower shall execute and deliver to the
Administrative Agent a Note for each Lender, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

 

(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swingline Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

 

46



--------------------------------------------------------------------------------

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Credit Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

 

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.

 

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Credit
Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

 

47



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Credit Agreement (and from time to
time thereafter upon the request of the Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

 

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or the L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer in the event the Administrative Agent, such Lender or the L/C Issuer
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

 

3.02 Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in Dollars or an Alternative Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurocurrency Rate Loans in the affected currency or currencies or,
in the case of Eurocurrency Rate

 

48



--------------------------------------------------------------------------------

Loans in Dollars, to convert Loans that are Base Rate Loans to Eurocurrency Rate
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of
such Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurocurrency Rate Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03 Inability to Determine Rates.

 

If the Required Lenders determine that for any reason in connection with any
request for a Eurocurrency Rate Loan or a conversion to or continuation thereof
that (a) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(b) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency), or (c)
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, the obligation
of the Lenders to make or maintain Eurocurrency Rate Loans in the affected
currency or currencies shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Loans that are Base Rate Loans in the
amount specified therein.

 

3.04 Increased Cost; Capital Adequacy.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement contemplated by Section 3.04(e)) and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below) or the L/C Issuer;

 

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Credit Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurocurrency Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer);

 

(iii) the Mandatory Cost, as calculated hereunder, does not represent the cost
to any Lender of complying with the requirements of the Bank of England and/or
the Financial Services Authority or the European Central Bank in relation to its
making, funding or maintaining Eurocurrency Rate Loans; or

 

49



--------------------------------------------------------------------------------

(iv) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Credit Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Credit Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

(e) Reserves on Eurocurrency Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such

 

50



--------------------------------------------------------------------------------

reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least 10 days’ prior written notice (with a copy
to the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

 

3.05 Compensation for Losses.

 

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

 

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

 

(c) any failure by the Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

 

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefore as a result of a request by the Borrower
pursuant to Section 11.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

 

3.06 Mitigation Obligations; Replacement of Lenders.

 

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.05, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.05,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.

 

51



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under Section
3.05, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 11.13.

 

3.07 Survival Losses.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

 

ARTICLE IV

 

GUARANTY

 

4.01 The Guaranty.

 

(a) Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent and each of the holders of the Obligations, as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations (the “Guaranteed Obligations”) in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Guaranteed Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.

 

(b) Notwithstanding any provision to the contrary contained herein, in any other
of the Credit Documents, Swap Contracts or other documents relating to the
Obligations, the obligations of each Guarantor under this Credit Agreement and
the other Credit Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
the Debtor Relief Laws or any comparable provisions of any applicable state law.

 

4.02 Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or other documents
relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances.
Each Guarantor agrees that such Guarantor shall have no right of subrogation,
indemnity, reimbursement or contribution against the Borrower or any other
Guarantor for amounts paid under this Article IV until such time as the
Obligations have been irrevocably paid in full and the

 

52



--------------------------------------------------------------------------------

commitments relating thereto have expired or been terminated. Without limiting
the generality of the foregoing, it is agreed that, to the fullest extent
permitted by law, the occurrence of any one or more of the following shall not
alter or impair the liability of any Guarantor hereunder, which shall remain
absolute and unconditional as described above:

 

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;

 

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Credit Documents or other documents
relating to the Guaranteed Obligations, or any other agreement or instrument
referred to therein shall be waived or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

 

(d) any Lien granted to, or in favor of, the Administrative Agent or any of the
holders of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected; or

 

(e) any of the Guaranteed Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the guaranty given hereby and of extensions of credit that may constitute
obligations guaranteed hereby, notices of amendments, waivers and supplements to
the Credit Documents and other documents relating to the Guaranteed Obligations,
or the compromise, release or exchange of collateral or Security, and all
notices whatsoever, and any requirement that the Administrative Agent or any
holder of the Guaranteed Obligations exhaust any right, power or remedy or
proceed against any Person under any of the Credit Documents or any other
documents relating to the Guaranteed Obligations or any other agreement or
instrument referred to therein, or against any other Person under any other
guarantee of, or security for, any of the Obligations.

 

4.03 Reinstatement.

 

Neither the Guarantors’ obligations hereunder nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by an impairment, modification, change, release or limitation of the
liability of the Borrower, by reason of the Borrower’s bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the
Guaranteed Obligations. The obligations of the Guarantors under this Article IV
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any Person in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings pursuant to any Debtor
Relief Law or otherwise, and each Guarantor agrees that it will indemnify the
Administrative Agent and each holder of Guaranteed Obligations on demand for all
reasonable costs and expenses (including all reasonable fees, expenses and
disbursements of any law firm or other counsel) incurred by the Administrative
Agent or such holder of Guaranteed Obligations in

 

53



--------------------------------------------------------------------------------

connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
Debtor Relief Law.

 

4.04 Certain Waivers.

 

Each Guarantor acknowledges and agrees that (a) the guaranty given hereby may be
enforced without the necessity of resorting to or otherwise exhausting remedies
in respect of any other security or collateral interests, and without the
necessity at any time of having to take recourse against the Borrower hereunder
or against any collateral securing the Guaranteed Obligations or otherwise, and
(b) it will not assert any right to require the action first be taken against
the Borrower or any other Person (including any co-guarantor) or pursuit of any
other remedy or enforcement any other right, and (c) nothing contained herein
shall prevent or limit action being taken against the Borrower hereunder, under
the other Credit Documents or the other documents and agreements relating to the
Guaranteed Obligations or from foreclosing on any security or collateral
interests relating hereto or thereto, or from exercising any other rights or
remedies available in respect thereof, if neither the Borrower nor the
Guarantors shall timely perform their obligations, and the exercise of any such
rights and completion of any such foreclosure proceedings shall not constitute a
discharge of the Guarantors’ obligations hereunder unless as a result thereof,
the Guaranteed Obligations shall have been paid in full and the commitments
relating thereto shall have expired or been terminated, it being the purpose and
intent that the Guarantors’ obligations hereunder be absolute, irrevocable,
independent and unconditional under all circumstances.

 

4.05 Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the holders of
the Guaranteed Obligations, on the other hand, the Guaranteed Obligations may be
declared to be forthwith due and payable as provided in Section 9.02 (and shall
be deemed to have become automatically due and payable in the circumstances
provided in Section 9.02) for purposes of Section 4.01, notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Guaranteed Obligations from becoming automatically due and payable) as
against any other Person and that, in the event of such declaration (or the
Guaranteed Obligations being deemed to have become automatically due and
payable), the Guaranteed Obligations (whether or not due and payable by any
other Person) shall forthwith become due and payable by the Guarantors for
purposes of Section 4.01. The Guarantors acknowledge and agree that the
Guaranteed Obligations are secured in accordance with the terms of the
Collateral Documents and that the holders of the Guaranteed Obligations may
exercise their remedies thereunder in accordance with the terms thereof.

 

4.06 Rights of Contribution.

 

The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law. Such contribution rights
shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been irrevocably
paid in full and the commitments relating thereto shall have expired or been
terminated, and none of the Guarantors shall exercise any such contribution
rights until the Guaranteed Obligations have been irrevocably paid in full and
the commitments relating thereto shall have expired or been terminated.

 

54



--------------------------------------------------------------------------------

4.07 Guaranty of Payment; Continuing Guaranty.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
and is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising.

 

ARTICLE V

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01 Conditions to Initial Credit Extensions.

 

The obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:

 

(a) Executed Credit Documents. The Administrative Agent’s receipt of
counterparts of this Credit Agreement, the Notes, the Security Agreement and the
Pledge Agreement, in each case, dated as of the Closing Date, duly executed by a
Responsible Officer of each Credit Party party thereto and by each Lender party
thereto, and in form and substance reasonably satisfactory to the Administrative
Agent and each of the Lenders.

 

(b) Organization Documents, Etc. The Administrative Agent’s receipt of a duly
executed certificate of a Responsible Officer of each Credit Party, in form and
substance reasonably satisfactory to the Administrative Agent and each of the
Lenders, attaching each of the following documents and certifying that each is
true, correct and complete and in full force and effect as of the Closing Date:

 

(i) Charter Documents. Copies of its articles or certificate of organization or
formation, certified to be true, correct and complete as of a recent date by the
appropriate Governmental Authority of the jurisdiction of its organization or
formation;

 

(ii) Bylaws. Copies of its bylaws, operating agreement or partnership agreement;

 

(iii) Resolutions. Copies of its resolutions approving and adopting the Credit
Documents to which it is party, the transactions contemplated therein, and
authorizing the execution and delivery thereof;

 

(iv) Incumbency. Incumbency certificates identifying the Responsible Officers of
such Credit Party that are authorized to execute Credit Documents and to act on
such Credit Party’s behalf in connection with the Credit Documents; and

 

(v) Good Standing Certificates. A certificate of good standing or the equivalent
from its jurisdiction of organization or formation certified as of a recent date
by the appropriate Governmental Authority.

 

(c) Opinions of Counsel. The Administrative Agent’s receipt of duly executed
favorable opinions of counsel to the Credit Parties, dated as of the Closing
Date, in form and substance reasonably satisfactory to the Administrative Agent
and each of the Lenders.

 

55



--------------------------------------------------------------------------------

(d) Financial Statements. The Administrative Agent’s receipt of each of the
following:

 

(i) The audited consolidated and consolidating balance sheets of the
Consolidated Group for the fiscal years ended December 31, 2001, December 31,
2002 and December 31, 2003, and the related consolidated and consolidating
statements of income or operations, shareholders’ equity and cash flows for such
fiscal years (including the notes thereto), prepared in accordance with GAAP;
and

 

(ii) The unaudited consolidated and consolidating financial statements of the
Consolidated Group for the fiscal quarter ended March 31, 2004 and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter, prepared in accordance with GAAP.

 

(e) Officer Certificates. The Administrative Agent’s receipt of a certificate or
certificates of a Responsible Officer of the Borrower, dated as of the Closing
Date, in form and substance satisfactory to the Administrative Agent, certifying
each of the following:

 

(i) Consents. No consents, licenses or approvals are required in connection with
the execution, delivery and performance by any Credit Party of the Credit
Documents to which it is a party, other than as are in full force and effect
and, to the extent requested by the Administrative Agent, are attached thereto;

 

(ii) Material Adverse Effect. There has been no event or circumstance since the
date of the audited financial statements for the fiscal year ending December 31,
2003 that has had or would reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect;

 

(iii) Financial Statements. The annual and quarterly financial statements
delivered to the Administrative Agent pursuant to Section 5.01(d) hereof (A)
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, (B) fairly present
the financial condition of the Consolidated Group as of the date thereof and the
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein (and with respect to such quarterly statements, subject
to the absence of footnotes and to normal year-end audit adjustments) and (C)
show all material indebtedness and other liabilities, direct or contingent, of
the Consolidated Group as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness; and

 

(iv) Financial Covenant Calculations. The calculation of the financial covenants
set forth in Section 8.12 as of the end of the most recent fiscal quarter of the
Borrower ending prior to the Closing Date.

 

(f) Personal Property Collateral. The Collateral Agent’s receipt of the
following, each in form and substance satisfactory to the Collateral Agent:

 

(i) Lien Priority. Evidence that (A) the Collateral Agent, on behalf of the
Lenders, holds a perfected, first priority Lien on all Collateral (other than
Permitted Liens) and (B) none of the Collateral is subject to any Liens (other
than Permitted Liens);

 

56



--------------------------------------------------------------------------------

(ii) UCC Financing Statements. Such UCC financing statements as are necessary or
appropriate, in the Collateral Agent’s reasonable discretion, to perfect the
security interests in the Collateral;

 

(iii) Intellectual Property. Such patent, trademark and copyright notices and
recordations as are necessary or appropriate, in the Collateral Agent’s
reasonable discretion, to perfect the security interests in the Credit Parties’
IP Rights; and

 

(iv) Capital Stock. Original certificates evidencing the Capital Stock pledged
pursuant to the Collateral Documents (to the extent such Capital Stock is
certificated), together with undated stock transfer powers executed in blank.

 

(g) Evidence of Insurance. The Collateral Agent’s receipt of copies of insurance
certificates or policies with respect to all insurance required to be maintained
pursuant to the Credit Documents identifying the Collateral Agent as sole loss
payee, with respect to casualty insurance, and as additional insured, with
respect to liability insurance.

 

(h) Existing Credit Agreement. The Administrative Agent’s receipt of evidence,
in form and substance satisfactory to the Administrative Agent, that the
Existing Credit Agreement has been (or concurrently with the Closing Date is
being) terminated and all Liens securing obligations under the Existing Credit
Agreement have been (or concurrently with the Closing Date are being) released.

 

(i) Other. The Administrative Agent’s receipt of such other assurances,
certificates, documents, consents or opinions as the Administrative Agent or the
Lenders may require.

 

(j) Fees and Expenses. All fees and expenses (including, unless waived by the
Administrative Agent, all reasonable fees, expenses and disbursements of any law
firm or other counsel) required to be paid on or before the Closing Date shall
have been paid.

 

Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

5.02 Conditions to All Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:

 

(a) The representations and warranties of the Borrower and each other Credit
Party contained in Article VI or any other Credit Document, or that are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

 

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

 

57



--------------------------------------------------------------------------------

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swingline
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

 

(d) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency) would make it impracticable for such
Credit Extension to be denominated in the relevant Alternative Currency.

 

Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty by the Borrower that the conditions specified
in Sections 5.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Credit Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

6.01 Existence, Qualification and Power.

 

Each Credit Party (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or formation,
(b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) execute, deliver and
perform its obligations under the Credit Documents to which it is a party and
(ii) except to the extent it would not reasonably be expected to have a Material
Adverse Effect, own its assets and carry on its business, (c) except to the
extent it would not reasonably be expected to have a Material Adverse Effect, is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license.

 

6.02 Authorization; No Contravention.

 

The execution, delivery and performance by each Credit Party of each Credit
Document to which it is party have been duly authorized by all necessary
corporate or other organizational action and do not (a) contravene the terms of
such Credit Party’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Permitted
Liens) under, (i) any Contractual Obligation to which such Credit Party is party
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Credit Party or its Property is subject; or (c)
violate any Law.

 

6.03 Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Credit Party of this Credit Agreement or any other
Credit Document (other than (a) as have already been obtained and are in full
force and effect and (b) filings to perfect security interested granted pursuant
to the Credit Documents).

 

58



--------------------------------------------------------------------------------

6.04 Binding Effect.

 

This Credit Agreement and each other Credit Document has been duly executed and
delivered by each Credit Party that is party thereto. This Credit Agreement and
the other Credit Documents constitute legal, valid and binding obligations of
such Credit Party, enforceable against such Credit Party in accordance with its
terms.

 

6.05 Financial Statements.

 

(a) The audited consolidated balance sheet of the Consolidated Group for the
most recent fiscal year ended, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year,
including the notes thereto (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Consolidated Group as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Consolidated Group as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness, except as set
forth on Schedule 6.05 hereof.

 

(b) The unaudited consolidated and consolidating balance sheet of the
Consolidated Group for the most recent fiscal quarter ended, and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for such fiscal quarter (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein, (ii) fairly present the financial condition
of the Consolidated Group as of the date thereof and their results of operations
for the period covered thereby, subject, in the case of clauses (i) and (ii), to
the absence of footnotes and to normal year-end audit adjustments, and (iii)
show all material indebtedness and other liabilities, direct or contingent, of
the Consolidated Group as of the date of such financial statements, including
liabilities for taxes, material commitments and Indebtedness.

 

6.06 No Material Adverse Effect.

 

Since December 31, 2003, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.

 

6.07 Litigation.

 

There are no actions, suits, investigations, criminal prosecutions, civil
investigative demands, imposition of criminal or civil fines or penalties,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the any member of the Consolidated Group
that (a) purport to affect or pertain to this Credit Agreement or any other
Credit Document, or any of the transactions contemplated hereby or (b) would
reasonably be expected to have a Material Adverse Effect.

 

6.08 No Default.

 

No member of the Consolidated Group is in default under or with respect to any
Contractual Obligation that would, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Credit Agreement or any other Credit
Document.

 

59



--------------------------------------------------------------------------------

6.09 Ownership of Property; Liens.

 

Each member of the Consolidated Group has good record and marketable title in
fee simple to, or valid leasehold interests in, all real property necessary or
used in the ordinary conduct of its business, except for such defects in title
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of the Consolidated Group is subject to no
Liens, other than Permitted Liens.

 

6.10 Environmental Compliance.

 

The on-going operations of the Credit Parties comply with all Environmental
Laws, except such non-compliance that could not (if enforced in accordance with
applicable Laws) reasonably be expected to have a Material Adverse Effect.

 

6.11 Insurance.

 

The properties of the Consolidated Group are insured with financially sound and
reputable insurance companies not Affiliates of the Borrower, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Borrower or the applicable Subsidiary operates.

 

6.12 Taxes.

 

Each member of the Consolidated Group has filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those that are being contested in good
faith by appropriate proceedings diligently conducted or for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.

 

6.13 ERISA Compliance.

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the IRS or an
application for such a letter is currently pending before the IRS with respect
thereto and, to the best knowledge of the Borrower, nothing has occurred that
would prevent, or cause the loss of, such qualification. The Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Internal Revenue Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412 of the
Internal Revenue Code has been made with respect to any Plan.

 

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) the
Unfunded Pension Liability of all Pension Plans does not in the aggregate exceed
twenty percent (20%) of the Total Plan Liability for all such Pension Plans;
(iii) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred that, with
the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that would reasonably be expected to be subject to Sections 4069 or
4212(c) of ERISA.

 

6.14 Subsidiaries.

 

As of the Closing Date, set forth on Schedule 6.14, with respect to each Credit
Party, is the jurisdiction of organization, classes of Capital Stock (including
options, warrants, rights of subscription, conversion, exchangeability and other
similar rights), and ownership and ownership percentages of each Subsidiary of
such Credit Party. The outstanding Capital Stock has been validly issued, is
owned free of Liens, and with respect to any outstanding shares of Capital Stock
of a corporation, such shares have been validly issued and are fully paid and
non-assessable. The outstanding shares of Capital Stock are not subject to any
buy-sell, voting trust or other shareholder agreement except as identified on
Schedule 6.14. As of the Closing Date, the Credit Parties have no Subsidiaries
other than those specifically disclosed on Schedule 6.14.

 

6.15 Margin Regulations; PUHCA; Investment Company Act.

 

(a) The Credit Parties are not engaged and will not engage, principally or as
one of their important activities, in the business of purchasing or carrying
“margin stock” (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

 

(b) None of the Credit Parties, any Person Controlling a Credit Party, or any
Subsidiary (i) is a “holding company,” or a “subsidiary company” of a “holding
company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (ii) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

6.16 Disclosure.

 

Each Credit Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any
Credit Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Credit Agreement or
delivered hereunder or under any other Credit Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

61



--------------------------------------------------------------------------------

6.17 Compliance with Laws.

 

Each member of the Consolidated Group is in compliance in all material respects
with the requirements of all Laws and all orders, writs, injunctions,
settlements or other agreements with any Governmental Authority and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

6.18 Solvency.

 

Immediately after giving effect to the initial Credit Extensions made on the
Closing Date, (a) the fair value of the assets of the Credit Parties, taken as a
whole, will exceed their debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of the Credit
Parties, taken as a whole, will be greater than the amount that will be required
to pay the probable liability of its debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
mature; and (c) the Credit Parties, taken as a whole, will not have unreasonably
small capital with which to conduct the business in which they are engaged as
such business is now conducted and is proposed to be conducted following the
Closing Date.

 

6.19 Subordinated Debt.

 

All Obligations shall be “Designated Senior Indebtedness” under the Indenture –
2004. The subordination provisions of any Subordinated Debt are enforceable
against the respective holders of the Subordinated Debt by the Administrative
Agent and the Lenders. All Obligations constitute senior Indebtedness entitled
to the benefits of the subordination provisions contained any Subordinated Debt.
The Borrower acknowledges that the Administrative Agent and each Lender are
entering into this Credit Agreement and are extending the Aggregate Commitments
and making the Loans in reliance upon the subordination provisions of any
Subordinated Debt and this Section 6.19.

 

6.20 Intellectual Property; Licenses, Etc.

 

Each member of the Consolidated Group owns, or possesses the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person which would reasonably be expected to have a Material Adverse Effect. To
the best knowledge of the Credit Parties, no slogan or other advertising device,
product, process, method, substance, part or other material now employed, or now
contemplated to be employed, by any member of the Consolidated Group infringes
upon any rights held by any other Person which would reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any of the
foregoing is pending or, to the best knowledge of the Credit Parties,
threatened, that, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect, except as set forth on Schedule 6.20
hereof.

 

6.21 Security Agreement.

 

The Security Agreement is effective to create in favor of the Collateral Agent,
for the ratable benefit of the holders of the Obligations, a legal, valid and
enforceable security interest in the Collateral

 

62



--------------------------------------------------------------------------------

identified therein, except to the extent the enforceability thereof may be
limited by applicable Debtor Relief Laws affecting creditors’ rights generally
and by equitable principles of law (regardless of whether enforcement is ought
in equity or at law) and, when UCC financing statements (or other appropriate
notices) in appropriate form are duly filed at the locations identified in the
Security Agreement, the Security Agreement shall create a fully perfected first
priority Lien on, and security interest in, all right, title and interest of the
grantors thereunder in such Collateral, in each case prior and superior in right
to any other Lien (other than Permitted Liens).

 

6.22 Pledge Agreement.

 

The Pledge Agreement is effective to create in favor of the Collateral Agent,
for the ratable benefit of the holders of the Obligations, a legal, valid and
enforceable security interest in the Collateral identified therein, except to
the extent the enforceability thereof may be limited by applicable Debtor Relief
Laws affecting creditors’ rights generally and by equitable principles of law
(regardless of whether enforcement is ought in equity or at law) and the Pledge
Agreement shall create a fully perfected first priority Lien on, and security
interest in, all right, title and interest of the pledgors thereunder in such
Collateral, in each case prior and superior in right to any other Lien (i) with
respect to any such Collateral that is a “security” (as such term is defined in
the UCC) and is evidenced by a certificate, when such Collateral is delivered to
the Collateral Agent with duly executed stock powers with respect thereto, (ii)
with respect to any such Collateral that is a “security” (as such term is
defined in the UCC) but is not evidenced by a certificate, when UCC financing
statements in appropriate form are filed in the appropriate filing offices in
the jurisdiction of organization of the pledgor or when “control” (as such term
is defined in the UCC) is established by the Collateral Agent over such
interests in accordance with the provision of Section 8-106 of the UCC, or any
successor provision, and (iii) with respect to any such Collateral that is not a
“security” (as such term is defined in the UCC), when UCC financing statements
in appropriate form are filed in the appropriate filing offices in the
jurisdiction of organization of the pledgor.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

Until the Loan Obligations shall have been paid in full or otherwise satisfied,
and the Commitments hereunder shall have expired or been terminated, the
Borrower will, with respect to Section 7.01 and clauses (a) and (b) of Section
7.02, the Credit Parties will, with respect to Sections 7.14 and 7.15, and the
Borrower will and will cause its Subsidiaries to, with respect to all other
provisions of this Article:

 

7.01 Financial Statements.

 

Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders:

 

(a) as soon as available, but in any event not later than the earlier of (i) the
date such deliveries are required by the SEC and (ii) ninety (90) days after the
end of each fiscal year of the Borrower, consolidated balance sheets of the
Consolidated Group as at the end of such fiscal year (beginning with the fiscal
year ending December 31, 2004), and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in

 

63



--------------------------------------------------------------------------------

accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

 

(b) as soon as available, but in any event not later than (i) the date such
deliveries are required by the SEC and (ii) forty-five (45) days after the end
of each fiscal quarter of each fiscal year of the Borrower and ninety (90) days
after the end of the last fiscal quarter of each year of the Borrower (beginning
with the fiscal quarter ending June 30, 2004), consolidated and consolidating
balance sheets of the Consolidated Group as at the end of such fiscal quarter,
and the related consolidated and consolidating statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Borrower
as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Consolidated Group in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes and such consolidating statements to be certified by a Responsible
Officer of the Borrower to the effect that such statements are fairly stated in
all material respects when considered in relation to the consolidated financial
statements of the Borrower and its Subsidiaries; and

 

(c) as soon as practicable, and in any event not later than 30 days after the
commencement of each fiscal year, financial projections for the Borrower and its
Subsidiaries for such fiscal year prepared in a manner consistent with the
projections delivered by the Borrower to the Lenders prior to the Closing Date,
accompanied by a certificate of a Responsible Officer of the Borrower on behalf
of the Borrower to the effect that (i) such projections were prepared by the
Borrower in good faith, (ii) the Borrower had a reasonable basis for the
assumptions contained in such projections on the date such projections were
prepared and as of the date furnished to the Administrative Agent and the
Lenders and (iii) such projections have been prepared in accordance with such
assumptions.

 

As to any information contained in materials furnished pursuant to Section
7.02(b), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

7.02 Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower (i) setting forth computations in reasonable
detail satisfactory to the Administrative Agent demonstrating compliance with
the financial covenants contained herein, (ii) certifying that no Default or
Event of Default exists as of the date thereof (or the nature and extent thereof
and proposed actions with respect thereto) and (ii) including a summary of all
material changes in GAAP and in the consistent application thereof that affect
computation of the financial covenants and other calculations hereunder, the
effect on the financial covenants resulting therefrom and a reconciliation
between calculation of the financial covenants (and determination of the
applicable pricing level under the definition of “Applicable Percentage”) before
and after giving effect to such changes;

 

64



--------------------------------------------------------------------------------

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Borrower by independent accountants in connection with the accounts or books
of the Borrower or any Subsidiary, or any audit of any of them;

 

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements that the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

 

(d) promptly, and in any event within five Business Days after receipt thereof
by any Credit Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation by such agency regarding
financial or other operational results of any Credit Party or any Subsidiary
thereof; and

 

(e) promptly, such additional information regarding the business, financial or
corporate affairs of any Credit Party or any Subsidiary of a Credit Party, or
compliance with the terms of the Credit Documents, as the Administrative Agent
or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (A) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent and each Lender of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the Compliance Certificates required by Section 7.02(a) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Credit Parties hereby acknowledge that the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Credit Parties hereunder (collectively, the “Credit Party Materials”) by
posting the Credit Party Materials on IntraLinks or another similar electronic
system (the “Platform”) and that certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Credit Parties or their securities) (each, a
“Public Lender”). The Credit Parties hereby agree that (1) all Credit Party
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” (which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof); (2) by marking the
Credit Party Materials “PUBLIC,” the Credit Parties shall be

 

65



--------------------------------------------------------------------------------

deemed to have authorized the Administrative Agent and the Lenders to treat such
Credit Party Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Credit Parties or their securities for purposes of United States federal and
state securities laws; (3) all Credit Party Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated as
“Public”; and (4) the Administrative Agent shall be entitled to treat any Credit
Party Materials that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform not marked as “Public”.

 

7.03 Notification.

 

Promptly notify the Administrative Agent:

 

(a) of the occurrence of any Default or Event of Default;

 

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Subsidiary, including pursuant to any applicable
Environmental Laws;

 

(c) of the occurrence of any ERISA Event;

 

(d) of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary; and

 

(e) of any litigation, investigation or proceeding affecting any Credit Party in
which the amount involved or relief sought would reasonably be expected to have
a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Credit Agreement and
any other Credit Document that have been breached.

 

7.04 Payment of Obligations.

 

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted or
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; (b) all lawful claims that, if unpaid, would by law become a
Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness.

 

7.05 Preservation of Existence, Etc.

 

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization (except
in connection with a transaction permitted by Section 8.04 or 8.05);

 

66



--------------------------------------------------------------------------------

(b) take all commercially reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect; and

 

(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which would reasonably be expected to
have a Material Adverse Effect.

 

7.06 Maintenance of Properties.

 

(a) Maintain, preserve and protect all of its material Property and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted;

 

(b) make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect; and

 

(c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.

 

7.07 Maintenance of Insurance.

 

Maintain in full force and effect with financially sound and reputable insurance
companies that are not Affiliates of the Borrower, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons, which identifies the Collateral Agent as loss payee, with respect
to casualty insurance, and as additional insured with respect to liability
insurance and provides for not less than thirty days’ prior notice to the
Collateral Agent of the termination, lapse or cancellation of any such insurance
or as may otherwise be provided in the Collateral Documents.

 

7.08 Compliance with Laws; ERISA Compliance.

 

(a) Comply in all material respects with the requirements of all Laws (including
Environmental Laws) and all orders, writs, injunctions and decrees applicable to
it or to its business or property, except in such instances in which (i) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (ii) the failure
to comply therewith would not reasonably be expected to have a Material Adverse
Effect.

 

(b) Do, and cause each of its ERISA Affiliates to do, each of the following:

 

(i) maintain each Plan, in all material respects, in compliance with the
applicable provisions of ERISA, the Internal Revenue Code and other applicable
Law;

 

(ii) cause each Plan that is qualified under Section 401(a) of the Internal
Revenue Code to maintain such qualification; and

 

(iii) make all required contributions to any Plan subject to Section 412 of the
Internal Revenue Code.

 

67



--------------------------------------------------------------------------------

7.09 Books and Records.

 

Maintain (a) proper books of record and account, in which true and correct
entries in conformity with GAAP shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be, and (b) such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary.

 

7.10 Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
to visit and inspect any of its properties, to conduct field audits, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the expense of
the Borrower and at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower; provided, however, that (a) unless an Event of Default exists, no more
than one inspection per fiscal quarter shall be at the expense of the Borrower,
(b) one or more representatives of the Borrower may be present during such
inspection, (c) one or more representatives of any Lender may be present during
any such inspection and (d) when an Event of Default exists the Administrative
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

 

7.11 Use of Proceeds.

 

Use the proceeds of Revolving Obligations for working capital, acquisitions,
capital expenditures and general corporate purposes not in contravention of any
Law or of any Credit Document, including payments on the Convertible Notes, with
a portion of the proceeds of the initial Borrowing hereunder and to pay the
Make-Whole Amount in connection therewith.

 

7.12 Joinder of Subsidiaries as Guarantors.

 

Promptly notify the Administrative Agent of the formation, acquisition (or other
receipt of interests) or existence of any Domestic Subsidiary that holds assets
in excess of $100,000, which notice shall include information as to the
jurisdiction of organization, the number and class of Capital Stock outstanding
and ownership thereof (including options, warrants, rights of conversion or
purchase relating thereto), and with respect to any such Subsidiary that is a
Domestic Subsidiary, within thirty (30) days of the formation, acquisition or
other receipt of interests thereof, cause the joinder of such Subsidiary as a
Guarantor pursuant to Joinder Agreements (or such other documentation in form
and substance reasonably acceptable to the Administrative Agent) accompanied by
Organization Documents and favorable opinions of counsel to such Credit Party,
in form and substance reasonably satisfactory to the Administrative Agent.

 

7.13 Guaranties and Support Obligations in Respect of other Funded Debt.

 

The Borrower will not permit any of its Subsidiaries to give a guaranty or other
Support Obligation in respect of Funded Debt, unless (i) the guaranty or other
Support Obligation is otherwise permitted hereunder and (ii) such Subsidiary
shall have given a guaranty of the Obligations hereunder on an equal and ratable
basis by becoming a Guarantor pursuant to the terms hereof.

 

68



--------------------------------------------------------------------------------

7.14 Pledge of Capital Stock.

 

Pledge or cause to be pledged to the Collateral Agent to secure the Obligations
(a) 100% of the issued and outstanding Capital Stock of each Domestic Subsidiary
that holds assets in excess of $100,000 within thirty (30) days of its
formation, acquisition or other receipt of such interests and (b) 65% of the
issued and outstanding Capital Stock of each Material Foreign Subsidiary within
sixty (60) days of its formation, acquisition or other receipt of such
interests, in each case pursuant to the Pledge Agreement or pledge joinder
agreements, together with opinions of counsel and any filings and deliveries
reasonably requested by the Collateral Agent in connection therewith to perfect
the security interests therein, all in form and substance reasonably
satisfactory to the Administrative Agent. The requirement pursuant to clause (b)
for the pledge of not more than 65% of the Capital Stock in each Material
Foreign Subsidiary is intended to avoid treatment of the undistributed earnings
of a Foreign Subsidiary as a deemed dividend to its United States parent for
United States federal income tax purposes. Each Credit Party shall pledge or
cause to be pledged any greater percentage of its interest in a Material Foreign
Subsidiary that (whether pursuant to existing Law or as the result of changes
to, or clarifications of, existing Law after the date hereof) (i) would not
reasonably be expected to cause the undistributed earnings of such Material
Foreign Subsidiary to be treated as a deemed dividend to the United States
parent of such Foreign Subsidiary, as determined for United States federal
income tax purposes, and (ii) would not otherwise reasonably be expected to
result in material adverse tax consequences to such Material Foreign Subsidiary
or its United States parent.

 

7.15 Pledge of Other Property.

 

Pledge and grant a security interest in all of its personal property, tangible
and intangible, owned and leased (except (a) Excluded Property and (b) as
otherwise set forth in Section 7.13 with respect to Capital Stock) to secure the
Obligations, within, in the case of any such personal property, thirty (30) days
of the acquisition thereof and, in the case of any such real property, within
sixty (60) days of the acquisition thereof, in each case pursuant to such pledge
and security agreements, joinder agreements or other documents, together with
opinions of counsel and any filings and deliveries reasonably requested by the
Collateral Agent in connection therewith to perfect the security interests
therein, all in form and substance reasonably satisfactory to the Administrative
Agent.

 

7.16 Post-Closing Deliveries.

 

Within 45 days after the Closing Date (or within 60 days of the Closing Date if
mutually agreed upon by the Administrative Agent and the Borrower), deliver
executed pledges of the Capital Stock of the Material Foreign Subsidiaries and
foreign counsel opinions relating to such pledges. Such opinions shall (1) be
based upon charges of shares in substantially the same form and substance to the
charges of shares delivered in connection with the Existing Credit Agreement and
(2) be in substantially the same form and substance as the foreign counsel
opinions rendered under the Existing Credit Agreement.

 

69



--------------------------------------------------------------------------------

ARTICLE VIII

 

NEGATIVE COVENANTS

 

Until the Loan Obligations shall have been paid in full or otherwise satisfied,
and the Commitments hereunder shall have expired or been terminated, the Credit
Parties will not, and will not permit any of their Subsidiaries to:

 

8.01 Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a) Liens pursuant to any Credit Document securing the Loan Obligations;

 

(b) Liens in favor of a Lender or any of its Affiliates pursuant to a Swap
Contract or Treasury Management Agreement permitted hereunder, but only to the
extent that (i) the obligations under such Swap Contract or Treasury Management
Agreement are permitted under Section 8.03, (ii) such Liens are on the same
collateral that secures the Loan Obligations and (iii) the obligations under
such Swap Contract or Treasury Management Agreement and the Loan Obligations
share pari passu (subject to Section 9.03) in the collateral that is subject to
such Liens;

 

(c) Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that the property covered thereby is
not increased and any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.03(b);

 

(d) Liens for taxes not yet due or that are being contested in good faith and by
appropriate proceedings diligently conducted or if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than thirty days or that are being contested in good faith or by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

 

(f) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

(g) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(h) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property that, in the aggregate, are not substantial in amount,
and that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

 

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 9.01(h) or securing appeal or other surety bonds
related to such judgments; and

 

(j) Liens securing, or in respect of, obligations (including obligations of any
Person who becomes a member of the Consolidated Group) under capital leases or
Synthetic Leases and purchase money obligations for fixed or capital assets;
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition.

 

70



--------------------------------------------------------------------------------

8.02 Investments.

 

Make or permit to exist any Investments, except:

 

(a) cash and Cash Equivalents;

 

(b) Investments (including intercompany Investments) existing on the date hereof
and listed on Schedule 8.02(b);

 

(c) to the extent not prohibited by applicable Law, advances to officers,
directors and employees of the Borrower and Subsidiaries in an aggregate amount
not to exceed $5 million at any time outstanding, for any travel, entertainment,
relocation and analogous ordinary business purposes;

 

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(e) Investments by the Borrower and Domestic Subsidiaries in Domestic
Subsidiaries;

 

(f) Investments by Foreign Subsidiaries in any member of the Consolidated Group
(including other Foreign Subsidiaries);

 

(g) Investments constituting Indebtedness and Support Obligations permitted by
Section 8.03;

 

(h) Investments (including investments in Foreign Subsidiaries) made as a part
of Permitted Acquisitions;

 

(i) additional Investments in Foreign Subsidiaries from the Closing Date in an
aggregate principal amount not to exceed $15 million at any time;

 

(j) other Investments not contemplated in the foregoing clauses of this Section
in an aggregate principal amount not to exceed $12 million at any time;

 

(k) to the extent permitted by applicable Laws, loans to Designated Officers of
the Borrower that (i) the Borrower is obligated to make and (ii) are made after
the Closing Date for the purpose of paying taxes on certain securities of the
Borrower in accordance with certain restricted stock award agreements,
promissory notes and stock pledge agreements; and

 

(l) Investments in securities of account debtors received pursuant to any plan
or reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors.

 

71



--------------------------------------------------------------------------------

8.03 Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a) Indebtedness under the Credit Documents;

 

(b) Indebtedness outstanding on the date hereof and listed on Schedule 8.03 and
any refinancings, refundings, renewals or extensions thereof; provided that the
principal amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension, but the principal amount of any
such refinancing, refunding, renewal or extension may include (i) the principal
amount of unfunded commitments relating thereto, (ii) a reasonable premium or
other reasonable amount paid, and (iii) the costs thereof, including reasonable
fees and expenses incurred in connection therewith.

 

(c) obligations (contingent or otherwise) of any member of the Consolidated
Group existing or, upon ten (10) days prior written notice to the Administrative
Agent, arising under any Swap Contract, provided that such obligations are
entered into by such Person in the ordinary course of business for the purpose
of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view”.

 

(d) intercompany Indebtedness among members of the Consolidated Group to the
extent permitted by Section 8.02;

 

(e) Indebtedness under capital leases, Synthetic Leases obligations and purchase
money obligations incurred to provide all or a portion of the purchase price (or
cost of construction or acquisition), in each case, for capital assets and
refinancings, refundings, renewals or extensions thereof; provided that (i) such
Indebtedness when incurred shall not exceed the purchase price or cost of
construction of such asset, (ii) no such Indebtedness shall be refinanced for a
principal amount in excess of the principal balance outstanding thereon at the
time of the refinancing, and (iii) the aggregate principal amount of all such
Indebtedness shall not at any time exceed $10 million;

 

(f) Support Obligations by members of the Consolidated Group in respect of
Indebtedness permitted under clauses (a) through (e) of this Section;

 

(g) Subordinated Debt; and

 

(h) other Funded Debt of the Borrower not contemplated in the foregoing clauses
of this Section in an aggregate principal amount not to exceed $5 million at any
time.

 

8.04 Mergers and Dissolutions.

 

Merge, dissolve, liquidate, consolidate with or into another Person, except
that, so long as no Default or Event of Default exists or would result
therefrom, (a) any Subsidiary may merge or consolidate with (i) the Borrower,
provided that the Borrower shall be the continuing or surviving Person, (ii) any
Guarantor, provided that if such Guarantor is a Domestic Credit Party, a
Domestic Credit Party shall be the continuing or surviving Person or (iii)
another Subsidiary, provided that (A) if such Subsidiary is a Wholly Owed
Subsidiary, a Wholly Owned Subsidiary shall be the continuing or surviving
Person and (B) if such Subsidiary is a Domestic Subsidiary, a Domestic
Subsidiary shall be the continuing or surviving Person; (b) any Subsidiary may
be dissolved or liquidated, provided that its assets are Disposed of pursuant to
Section 8.05; and (c) in connection with an Acquisition permitted hereunder
effected by a

 

72



--------------------------------------------------------------------------------

merger in which the Borrower or, in a merger in which the Borrower is not a
party, a Wholly Owned Subsidiary of the Borrower, is the surviving corporation
or the surviving corporation becomes a Wholly Owned Subsidiary of the Borrower.

 

8.05 Dispositions.

 

Make any Disposition or enter into any agreement to make any Disposition to or
in favor of any Person, except:

 

(a) Dispositions of property by any Subsidiary to a Credit Party or another
Subsidiary, provided that (i) if the transferor in such transaction is a
Guarantor, then the transferee must be a Credit Party, and (ii) if the
transferor in such transaction is a Wholly Owned Subsidiary, then the transferee
must be a Credit Party or a Wholly Owned Subsidiary; and

 

(b) other Dispositions by the Consolidated Group, provided that (i) at the time
of such Disposition, no Default or Event of Default shall exist or would result
from such Disposition and (ii) the aggregate book value of all property Disposed
of in reliance on this clause (c) in any fiscal year shall not exceed $5
million;

 

(c) Dispositions of certain assets of the Credit Parties set forth on Schedule
8.05 hereof; and

 

(d) other Dispositions of assets acquired in connection with a Permitted
Acquisition, provided such Disposition occurs within one hundred eighty (180)
days of such Permitted Acquisition,

 

provided, however, that with respect to clauses (a), (b) and (d) above, any such
Disposition shall be for fair market value.

 

8.06 Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

 

(a) Subsidiaries of the Borrower may pay dividends and make distributions in
respect of their Capital Stock;

 

(b) the Borrower may declare and make dividend payments or other distributions
payable solely in the common stock or other common equity interests of such
Person;

 

(c) the Borrower may purchase, redeem or otherwise acquire shares of its common
stock or other common equity interests or warrants or options to acquire any
such shares with the proceeds received from the substantially concurrent issue
of new shares of its common stock or other common equity interests;

 

(d) the Borrower may make payments and prepayments on and redemption of the
Convertible Notes, including, without limitation, the Make-Whole Amount;

 

73



--------------------------------------------------------------------------------

(e) so long as no Default or Event of Default shall exist immediately prior
thereto or immediately after giving effect thereto,

 

(i) the Borrower may declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire shares of its Capital Stock or warrants,
rights or options to acquire any such shares for cash solely; provided, that
such dividends or acquisition of shares for cash in an aggregate amount at any
time shall not exceed (i) $10 million if the Consolidated Leverage Ratio, on a
Pro Forma Basis, is greater than or equal to 1.0 to 1.0 or (ii) $20 million if
the Consolidated Leverage Ratio, on a Pro Forma Basis, is less than 1.0 to 1.0;

 

(ii) the Borrower may purchase Capital Stock from officers and employees of the
Borrower to the extent the aggregate amount of all such purchases does not
exceed $2 million during the term of this Credit Agreement; and

 

(iii) in addition to the purchases permitted under clause (ii) above, the
Borrower may purchase Capital Stock of the Borrower held by Designated Officers,
provided that the aggregate amount paid in connection therewith is less than $15
million per fiscal year and the proceeds of such repurchases are immediately
paid to the Borrower to repay loans and advances made by the Borrower to any of
the Designated Officers prior to the Closing Date; and

 

(f) the Borrower may make exchanges of its Capital Stock for its Capital Stock
or delivery of Capital Stock for the exercise price of stock options in lieu of
cash.

 

8.07 Change in Nature of Business.

 

Engage in any line of business other than the businesses engaged in on the date
hereof and businesses reasonably related or complementary thereto to the extent
reasonably comparable to the lines of business engaged in by the Borrower and
its Subsidiaries on the Closing Date.

 

8.08 Change in Fiscal Year.

 

Change its fiscal year without the prior written consent of the Required
Lenders.

 

8.09 Transactions with Affiliates.

 

Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to transactions between
or among Domestic Credit Parties.

 

8.10 Prepayment of other Funded Debt.

 

(a) After the issuance thereof, amend or modify (or permit the amendment or
modification of) the terms of any Funded Debt in a manner adverse in any
material respect to the interests of the Lenders (including specifically
shortening any maturity or average life to maturity or requiring any payment
sooner than previously scheduled or increasing the interest rate or fees
applicable thereto);

 

(b) Amend or modify, or permit or acquiesce to the amendment or modification
(including waivers) of, any material provisions of any Subordinated Debt,
including any notes or instruments evidencing any Subordinated Debt and any
indenture or other governing instrument relating thereto;

 

(c) Make any payment in contravention of the terms of any Subordinated Debt; or

 

74



--------------------------------------------------------------------------------

(d) Except in connection with (i) the redemption of the Convertible Notes
contemplated herein or (ii) a refinancing or refunding permitted hereunder, make
any prepayment, redemption, defeasance or acquisition for value of (including by
way of depositing money or securities with the trustee with respect thereto
before due for the purpose of paying when due), or refund, refinance or exchange
of, any Funded Debt (other than the Indebtedness under the Credit Documents,
intercompany Indebtedness permitted hereunder and Indebtedness permitted under
Section 8.03(f) and (g)) other than regularly scheduled payments of principal
and interest on such Funded Debt.

 

8.11 No Further Negative Pledges.

 

Enter into any Contractual Obligation (other than this Credit Agreement and the
other Credit Documents) that (a) limits the ability (i) of any Subsidiary to
make Restricted Payments to the Borrower or any Guarantor or to otherwise
transfer property to the Borrower or any Guarantor, (ii) of any Subsidiary to
guarantee the Indebtedness of the Borrower or (iii) of the Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under Section 8.03(e) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness; or (b)
requires the grant of a Lien to secure an obligation of such Person in
connection with the grant of any Lien to secure another obligation of such
Person.

 

8.12 Financial Covenants.

 

(a) Consolidated Net Worth. Permit Consolidated Net Worth as of the end of each
fiscal quarter to be less than the sum of (i) $121.9 million, plus (ii) as of
the end of each fiscal quarter, an amount equal to 50% of Consolidated Net
Income for the fiscal quarter then ended (but not less than zero and with no
deduction for net losses, except for losses associated with the payment of the
make-whole premium on the early redemption of the Convertible Notes – 2008),
plus (iii) an amount equal to 75% of the Net Cash Proceeds received from Equity
Transactions occurring after the Closing Date, plus (iv) an amount equal to 85%
of the net increase in shareholders equity associated with the conversion of the
Convertible Notes – 2008 (which shall be net of the deferred financing costs of
such Convertible Notes – 2008 and the Make-Whole Amount).

 

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than 1.5 to 1.0.

 

(c) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than 2.0 to 1.0.

 

(d) Consolidated EBITDA. Permit the ratio of Consolidated EBITDA, after
deducting that portion of Consolidated EBITDA attributable to Subsidiaries based
or primarily operating outside of the United States, to Consolidated EBITDA as
of the end of any fiscal quarter of the Borrower for the period of four fiscal
quarters then ending, to be less than .55 to 1.0.

 

75



--------------------------------------------------------------------------------

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

9.01 Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a) Non-Payment. The Borrower or any other Credit Party fails to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within five days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or any other amount payable hereunder or under any
other Credit Document; or

 

(b) Specific Covenants. The Borrower or any other Credit Party fails to perform
or observe any term, covenant or agreement contained in any of Section 7.01,
7.02, 7.03, 7.05, 7.10, or 7.11 or Article VIII; or

 

(c) Other Defaults. The Borrower or any other Credit Party fails to perform or
observe any other covenant or agreement (not specified in subsection (a) or (b)
above) contained in any Credit Document on its part to be performed or observed
and such failure continues for thirty (30) days; or

 

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Credit Party herein, in any other Credit Document, or in any document
delivered in connection herewith or therewith shall be false or misleading in
any material respect when made or deemed made; or

 

(e) Cross-Default. (i) Any member of the Consolidated Group (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Support
Obligations (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $1 million, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Support Obligations or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Support
Obligations (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Support Obligations to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than $1 million; or

 

(f) Insolvency Proceedings, Etc. Any member of the Consolidated Group institutes
or consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for

 

76



--------------------------------------------------------------------------------

the benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or

 

(g) Inability to Pay Debts; Attachment. (i) Any member of the Consolidated Group
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty days after its issue or levy; or

 

(h) Judgments. There is entered against any member of the Consolidated Group (i)
a final judgment or order for the payment of money in an aggregate amount
exceeding $1 million (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of ten consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or would reasonably be expected to result
in liability of a Credit Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $1 million,
or (ii) a Credit Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $1 million; or

 

(j) Invalidity of Credit Documents. Any Credit Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Credit Party or any other Person contests in any manner
the validity or enforceability of any Credit Document; or any Credit Party
denies that it has any or further liability or obligation under any Credit
Document, or purports to revoke, terminate or rescind any Credit Document; or

 

(k) Change of Control. There occurs any Change of Control with respect to the
Borrower.

 

9.02 Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a) declare the commitments of the Lenders to make Loans and the obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

 

77



--------------------------------------------------------------------------------

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Credit Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

 

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it or to the Lenders under the Credit Documents or applicable Law;

 

provided, however, that upon the occurrence of an Event of Default under Section
9.01(f) or (g), the obligation of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

9.03 Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including all reasonable fees, expenses
and disbursements of any law firm or other counsel and amounts payable under
Article III) payable to the Administrative Agent and the Collateral Agent, in
each case in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including all reasonable fees, expenses and disbursements of any law
firm or other counsel and amounts payable under Article III), ratably among the
Lenders in proportion to the amounts described in this clause Second payable to
them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders, the Swingline Lender and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other amounts owing in respect of any Swap Contract between any Credit Party
and any Lender, or any Affiliate of a Lender, to the extent such Swap Contract
is permitted hereunder, (c) payments of amounts due under any Treasury
Management Agreement between any Credit Party and any Lender, or any Affiliate
of a Lender and (d) the Administrative Agent for the account of the L/C Issuer,
to Cash Collateralize that portion of the L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among such parties in
proportion to the respective amounts described in this clause Fourth payable to
them; and

 

78



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE X

 

ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

10.01 Appointment and Authorization of Administrative Agent and Collateral
Agent.

 

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Credit Party shall have rights as
a third party beneficiary of any of such provisions.

 

(b) Each Lender hereby irrevocably appoints, designates and authorizes the
Collateral Agent to take such action on its behalf under the provisions of this
Credit Agreement and each Collateral Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this Credit
Agreement or any Collateral Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any Collateral Document, the Collateral Agent
shall not have any duties or responsibilities, except those expressly set forth
herein or therein, nor shall the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Credit Agreement or any Collateral Document or otherwise exist against
the Collateral Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the Collateral Documents with
reference to the Collateral Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Collateral Agent shall act on behalf of the
Lenders with respect to any Collateral and the Collateral Documents, and the
Collateral Agent shall have all of the benefits and immunities (i) provided to
the Administrative Agent under the Credit Documents with respect to any acts
taken or omissions suffered by the Collateral Agent in connection with any
Collateral or the Collateral Documents as fully as if the term “Administrative
Agent” as used in such Credit Documents and in the definition of “Agent-Related
Person” included the Collateral Agent with respect to such acts or omissions,
and (ii) as additionally provided herein or in the Collateral Documents with
respect to the Collateral Agent.

 

(c) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and

 

79



--------------------------------------------------------------------------------

immunities (i) provided to the Administrative Agent in this Article X with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
applications and agreements for letters of credit pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article X
and in the definition of “Agent-Related Person” included the L/C Issuer with
respect to such acts or omissions, and (ii) as additionally provided herein and
in any Issuer Documents with respect to the L/C Issuer.

 

10.02 Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

10.03 Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and

 

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or

 

80



--------------------------------------------------------------------------------

any other Credit Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Administrative Agreement, any other Credit Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

10.04 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.05 Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

10.06 Resignation of the Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Credit Documents (except that in
the case of any collateral security held by the

 

81



--------------------------------------------------------------------------------

Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Credit Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swingline
Lender, (b) the retiring L/C Issuer and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Credit Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangement satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

10.07 Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.

 

10.08 No Other Duties.

 

Anything herein to the contrary notwithstanding, none of the Book Managers, Sole
Book Managers, Arrangers, Lead Arrangers, Co-Lead Arrangers, Syndication Agents
or Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Credit Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the L/C Issuer hereunder.

 

82



--------------------------------------------------------------------------------

10.09 Indemnification of Administrative Agent.

 

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Credit Party and without limiting the
obligation of any Credit Party to do so), pro rata, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including all reasonable fees, expenses and
disbursements of any law firm or other counsel) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Credit Agreement, any other Credit Document, or any
document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section shall survive termination of the
Aggregate Commitments, the payment of all other Obligations and the resignation
of the Administrative Agent.

 

10.10 Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under Sections 2.09 and
11.04) allowed in such judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

83



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

10.11 Collateral and Guaranty Matters.

 

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent
and the Collateral Agent, at its option and in its discretion:

 

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit, (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Credit Document, or (iii) subject to
Section 11.01, if approved, authorized or ratified in writing by the Required
Lenders;

 

(b) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Credit Document to the holder of any Lien on such property that
is permitted by Section 8.01(j); and

 

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the authority of the Collateral
Agent to release or subordinate its interest in particular property and of the
Administrative Agent to release any Guarantor from its obligations hereunder
pursuant to this Section 10.11.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01 Amendments, Etc.

 

No amendment or waiver of, or any consent to deviation from, any provision of
this Credit Agreement or any other Credit Document shall be effective unless in
writing and signed by the Borrower or the applicable Credit Party, as the case
may be, and the Required Lenders and acknowledged by the Administrative Agent,
and each such amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it is given; provided,
however, that:

 

(a) unless also consented to in writing by each Lender directly affected
thereby, no such amendment, waiver or consent shall:

 

(i) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02), it being understood that the amendment or
waiver of an Event of Default or a mandatory reduction or a mandatory prepayment
in Commitments shall not be considered an increase in Commitments,

 

84



--------------------------------------------------------------------------------

(ii) waive non-payment or postpone any date fixed by this Credit Agreement or
any other Credit Document for any payment of principal, interest, fees or other
amounts due to any Lender hereunder or under any other Credit Document,

 

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Credit Document; provided, however, that only the consent of the
Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate or (B) to amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder,

 

(iv) change any provision of this Credit Agreement regarding pro rata sharing or
pro rata funding with respect to (A) the making of advances (including
participations), (B) the manner of application of payments or prepayments of
principal, interest, or fees, (C) the manner of application of reimbursement
obligations from drawings under Letters of Credit, or (D) the manner of
reduction of commitments and committed amounts,

 

(v) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender,

 

(vi) change any provision of this Section 11.01(a) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder,

 

(vii) release all or substantially all of the Collateral (other than as provided
herein or as appropriate in connection with transactions permitted hereunder),
or

 

(viii) release all or substantially all of the Guarantors from their obligations
under the Credit Documents (other than as provided herein or as appropriate in
connection with transactions permitted hereunder);

 

(b) unless also consented to in writing by the L/C Issuer, no such amendment,
waiver or consent shall affect the rights or duties of the L/C Issuer under this
Credit Agreement or any Issuer Document relating to any Letter of Credit issued
or to be issued by it;

 

(c) unless also consented to in writing by the Swingline Lender, no such
amendment, waiver or consent shall affect the rights or duties of the Swingline
Lender under this Credit Agreement;

 

(d) unless also consented to in writing by the Administrative Agent, no such
amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Credit Agreement or any other Credit Document;
and

 

(e) unless also consented to in writing by the Collateral Agent, no such
amendment, waiver or consent shall affect the rights or duties of the Collateral
Agent under this Credit Agreement or any other Credit Document;

 

85



--------------------------------------------------------------------------------

provided however, that notwithstanding anything to the contrary contained
herein, (i) no Defaulting Lender shall have any right to approve or disapprove
any amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender, (ii)
each Lender is entitled to vote as such Lender sees fit on any bankruptcy or
insolvency reorganization plan that affects the Loans, (iii) each Lender
acknowledged that the provisions of Section 1126(c) of the Bankruptcy Code
supersedes the unanimous consent provisions set forth herein, (iv) the Required
Lenders may consent to allow a Credit Party to use cash collateral in the
context of a bankruptcy or insolvency proceeding, and (v) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.

 

11.02 Notices; Effectiveness; Electronic Communication.

 

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i) if to the Borrower, the Administrative Agent, the L/C Issuer or the
Swingline Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

 

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications

 

86



--------------------------------------------------------------------------------

posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swingline Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swingline Lender.

 

(d) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices and Swingline Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Administrative Agent, the L/C Issuer, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03 No Waiver; Cumulative Remedies.

 

No failure by any Lender, the L/C Issuer, Swingline Lender or the Administrative
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

11.04 Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Credit Agreement and the other Credit Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, any Lender or the L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer) in connection with the enforcement or protection of
its rights (A) in connection with this Credit Agreement and the other Credit
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the

 

87



--------------------------------------------------------------------------------

foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee) incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Credit
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Credit Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Credit Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Credit Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Credit Document, if the Borrower or such Credit
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction. The Borrower shall have no
obligation to indemnify or pay for the costs and expenses of more than one
counsel for the Indemnitees, unless any such Indemnitee shall, in good faith,
reasonably determine that there is a conflict of interest that causes it to be
reasonably necessary for such Indemnitee to be represented by separate counsel.
Counsel chosen to represent any Indemnitee pursuant to the preceding sentence
shall be reasonably satisfactory to the Borrower and the Indemnitees.

 

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Aggregate Commitment Percentage or, in the case of L/C Obligations,
Revolving Commitment Percentage (determined in each case as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.11(d).

 

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan or Letter of Credit or
the use of the proceeds thereof. No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Credit Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.

 

88



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

 

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and the L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

11.05 Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent on demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Overnight Rate from time to time in effect, in
the applicable currency of such recovery or payment. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Credit Agreement.

 

11.06 Successors and Assigns.

 

(a) Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.

 

89



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swingline Loans) at the time owing to it); provided that

 

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5 million with respect
to an assigning Lender’s Revolving Commitment and Revolving Loans unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

 

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Credit
Agreement with respect to the Loans or the Commitment assigned, except that this
clause (ii) shall not apply to rights in respect of Swingline Loans;

 

(iii) any assignment of a Commitment must be approved by the Administrative
Agent, the L/C Issuer and the Swingline Lender unless the Person that is the
proposed assignee is itself a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and

 

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Upon receipt of a written request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Credit Agreement that does not comply with this subsection shall be treated
for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

 

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of

 

90



--------------------------------------------------------------------------------

this Credit Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by each of the Borrower and the L/C Issuer at
any reasonable time and from time to time upon reasonable prior notice. In
addition, at any time that a request for a consent for a material or substantive
change to the Credit Documents is pending, any Lender wishing to consult with
other Lenders in connection therewith may request and receive from the
Administrative Agent a copy of the Register.

 

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swingline Loans) owing to it); provided
that (i) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 11.01 that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.12 as though
it were a Lender.

 

(e) Limitation upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

 

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g) Electronic Execution of Assignments. The words “execution”, “signed”,
“signature”, and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

91



--------------------------------------------------------------------------------

(h) Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Loans pursuant to subsection (b)
above, Bank of America may, (i) upon thirty (30) days’ notice to the Borrower
and the Lenders, resign as L/C Issuer and/or (ii) upon thirty (30) days’ notice
to the Borrower, resign as Swingline Lender. In the event of any such
resignation as L/C Issuer or Swingline Lender, the Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer or Swingline Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swingline Lender, as the case may be. If Bank of America resigns as L/C Issuer,
it shall retain all the rights and obligations of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.04(b).

 

11.07 Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Credit Agreement or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

92



--------------------------------------------------------------------------------

11.08 Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Credit Agreement or
any other Credit Document to such Lender or the L/C Issuer, irrespective of
whether or not such Lender or the L/C Issuer shall have made any demand under
this Credit Agreement or any other Credit Document and although such obligations
of the Borrower or such Credit Party may be contingent or unmatured or are owed
to a branch or office of such Lender or the L/C Issuer different from the branch
or office holding such deposit or obligated on such indebtedness. The rights of
each Lender, the L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have. Each
Lender and the L/C Issuer agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

11.09 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

11.10 Counterparts; Integration; Effectiveness.

 

This Credit Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Credit Agreement and the other Credit Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 5.01, this Credit Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this Credit
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Credit Agreement.

 

11.11 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be

 

93



--------------------------------------------------------------------------------

relied upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

 

11.12 Severability.

 

If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

11.13 Replacement of Lenders.

 

If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights and obligations under this Credit Agreement and the
related Credit Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

 

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);

 

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 3.05) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);

 

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

 

(d) such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14 Governing Law; Jurisdiction; Etc.

 

(a) GOVERNING LAW. THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

94



--------------------------------------------------------------------------------

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER CREDIT PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF SUCH STATE AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT
ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST THE BORROWER OR ANY OTHER CREDIT
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER CREDIT PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15 Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

95



--------------------------------------------------------------------------------

11.16 USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.

 

11.17 Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Credit Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Credit Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent of any sum adjudged to be so due
in the Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

[remainder of page intentionally left blank]

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

BORROWER:   PTEK HOLDINGS, INC.     By:  

/s/ L. Scott Askins

--------------------------------------------------------------------------------

    Name:   L. Scott Askins     Title:   Senior Vice President – Legal and
Secretary GUARANTORS:  

AMERICAN TELECONFERENCING SERVICES, LTD., a Missouri corporation

   

PREMIERE CONFERENCING NETWORKS, INC., a Georgia corporation

   

PTEK SERVICES, INC., a Delaware corporation

   

XPEDITE NETWORK SERVICES, INC., a Georgia corporation

   

XPEDITE SYSTEMS, INC., a Delaware corporation

   

XPEDITE SYSTEMS WORLDWIDE, INC., a Delaware corporation

    By:  

/s/ L. Scott Askins

--------------------------------------------------------------------------------

    Name:   L. Scott Askins     Title:   Senior Vice President – Legal and
Secretary



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A., as Administrative Agent
and Collateral Agent     By:  

/s/ Michael Brashler

--------------------------------------------------------------------------------

    Name:   Michael Brashler     Title:   Vice President LENDERS:   BANK OF
AMERICA, N.A., as L/C Issuer, Swingline Lender and as a Lender     By:  

/s/ W. Brendan Chambers

--------------------------------------------------------------------------------

    Name:   W. Brendan Chambers     Title:   Vice President     LASALLE BANK
NATIONAL ASSOCIATION     By:  

/s/ James J. Hess

--------------------------------------------------------------------------------

    Name:   James J. Hess     Title:   First Vice President     HSBC BANK USA,
NATIONAL ASSOCIATION     By:  

/s/ Barbara Baltar

--------------------------------------------------------------------------------

    Name:   Barbara Baltar     Title:   First Vice President     REGIONS BANK  
  By:  

/s/ W. Brad Davis

--------------------------------------------------------------------------------

    Name:   W. Brad Davis     Title:   Vice President     CAROLINA FIRST BANK  
  By:  

/s/ Charles D. Chamberlain

--------------------------------------------------------------------------------

    Name:   Charles D. Chamberlain     Title:   Executive Vice President